Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

by and among

CHOICEPOINT SERVICES INC.,

CHOICEPOINT GOVERNMENT SERVICES LLC,

and

I2 ACQUISITION CORP.

Dated as of April 23, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.    Purchase of Shares    2

1.1

   Transfer of Shares    2

1.2

   Purchase Price    2

1.3

   Payment of Purchase Price    2

1.4

   Purchase Price Allocation    2

1.5

   Adjustments to Purchase Price    2 Section 2.    Closing; Further Assurances;
Related Matters    6

2.1

   Closing    6

2.2

   Instruments of Conveyance    6

2.3

   Certain Closing Actions    6

2.4

   Further Assurances    7

2.5

   Transition Services    7

2.6

   Certain Property Transfers    7 Section 3.    Representations and Warranties
of the Sellers    7

3.1

   Organization    7

3.2

   Authorization    8

3.3

   Absence of Restrictions and Conflicts    8

3.4

   Capitalization    9

3.5

   Ownership of Assets and Related Matters    10

3.6

   Financial Statements    11

3.7

   No Undisclosed Liabilities    12

3.8

   Absence of Certain Changes    12

3.9

   Legal Proceedings    13

3.10

   Licenses, Permits, and Compliance with Law    13

3.11

   Company Contracts    13

3.12

   Tax Returns; Taxes    16

3.13

   ERISA and Related Matters    18

3.14

   Labor Matters    20

3.15

   Intellectual Property    21

3.16

   Brokers, Finders, and Investment Bankers    24

3.17

   Insurance    24

3.18

   Accounts Receivable    24

3.19

   Customers    24

3.20

   Affiliate Transactions    24

3.21

   Closing Date    24 Section 4.    Representations and Warranties of Buyer   
25

4.1

   Organization    25

4.2

   Authorization    25

4.3

   Absence of Restrictions and Conflicts    25

4.4

   Brokers, Finders, and Investment Bankers    25

4.5

   Purchase for Investment    25



--------------------------------------------------------------------------------

4.6

   Litigation    26

4.7

   Availability of Funds    26 Section 5.    Additional Covenants and Agreements
   26

5.1

   Conduct of the Business    26

5.2

   Access to Information    27

5.3

   Consents    28

5.4

   Reasonable Best Efforts    28

5.5

   Fees and Expenses    28

5.6

   Confidentiality    29

5.7

   Covenant to Satisfy Conditions    29

5.8

   Employees; Employee Benefits    29

5.9

   No Solicitation by Buyer    32

5.10

   Use of Corporate Names and Trademarks    32

5.11

   Retention of Records    32

5.12

   Limited Representations and Warranties    33

5.13

   Shared Contracts    33

5.14

   No Solicitation of Transactions    34

5.15

   Release    35

5.16

   Financing Cooperation    35

5.17

   Buyer Debt Financing.    36

5.18

   Acquisition Agreement    36

5.19

   Brazil Guarantee    37

5.20

   Intercompany Loan Agreement    37 Section 6.    Restrictive Covenants    37

6.1

   Definitions    37

6.2

   Noncompetition    38

6.3

   Nonsolicitation of Company Employees    39

6.4

   Severability    39

6.5

   Injunctive Relief    39 Section 7.    Conditions to Obligations of the
Parties    40

7.1

   Conditions to Each Party’s Obligations    40

7.2

   Conditions to Obligations of the Sellers    40

7.3

   Conditions to Obligations of Buyer    41 Section 8.    Termination    43

8.1

   Termination    43

8.2

   Procedure and Effect of Termination    43

8.3

   Termination Fee    44 Section 9.    Indemnification    45

9.1

   Indemnification Obligations of the Sellers    45

9.2

   Indemnification Obligations of Buyer    45

9.3

   Indemnification Procedure    46

9.4

   Claims Period    47

 

-ii-



--------------------------------------------------------------------------------

9.5

   Threshold Amount; Limitation Amount    48

9.6

   Limitations on Indemnification    48

9.7

   Exclusive Remedy    49 Section 10.    Tax Matters    49

10.1

   Preparation and Filing of Tax Returns    49

10.2

   Payment of Taxes    50

10.3

   Tax Sharing Agreements    50

10.4

   Carryforwards and Carrybacks    50

10.5

   Refunds    51

10.6

   Tax Cooperation    51

10.7

   Tax Indemnification    51

10.8

   Tax Contests    52

10.9

   Definitions    53

10.10

   Transfer Taxes    53 Section 11.    Miscellaneous    54

11.1

   Notices    54

11.2

   Attachments    55

11.3

   Successors in Interest    55

11.4

   Number; Gender; Currency    55

11.5

   Captions    56

11.6

   Knowledge    56

11.7

   Controlling Law; Integration; Amendment    56

11.8

   Submission to Jurisdiction    56

11.9

   Severability    57

11.10

   Counterparts    57

11.11

   Enforcement of Certain Rights    57

EXHIBITS

 

Exhibit A    Guaranty in favor of Buyer Exhibit B    Equity Commitment Letter
Exhibit C    Purchase Price Allocation Exhibit D    Working Capital Guidelines
Exhibit E    Contributed Assets Exhibit F    Debt Commitment Letter Exhibit G   
Transition Services Agreement Exhibit H    iXM Agreement Exhibit I    iXV
Agreement Exhibit J    Master Software License Agreement

 

-iii-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 23,
2008, is made and entered into by and among CHOICEPOINT SERVICES INC., a Georgia
corporation (“CPS”), CHOICEPOINT GOVERNMENT SERVICES LLC, a Georgia limited
liability company (“CPGS” and together with CPS, the “Sellers”), and i2
ACQUISITION CORP., a Delaware corporation (“Buyer”).

W I T N E S S E T H:

WHEREAS, CPS owns the entire issued share capital of ChoicePoint UK 1 Limited, a
company formed under the laws of England and Wales with registration number
5309604, whose registered office is at The Visual Place, Capital Park, Fulbourn,
Cambridge, Cambridgeshire CB1 5XH, England (“CP UK”);

WHEREAS, CPGS owns all of the issued and outstanding shares of capital stock of
i2, Inc, a Delaware corporation (“i2, Inc.”) (CP UK and i2, Inc. are sometimes
referred to herein, individually, as a “Company” and, collectively, as the
“Companies”);

WHEREAS, CP UK owns the entire issued share capital of i2 Limited, a company
formed under the laws of England and Wales with registration number 2490533,
whose registered office is at The Visual Place, Capital Park, Fulbourn,
Cambridge, Cambridgeshire CB1 5XH, England (“i2 Limited”);

WHEREAS, i2 Limited owns the entire issued share capital of i2 AESOP Trustees
Limited, a trustee company formed under the laws of England and Wales with
registration number 4184375, whose registered office is at The Visual Place,
Capital Park, Fulbourn, Cambridge, Cambridgeshire CB1 5XH, England (“i2 AESOP”)
and all of the issued and outstanding capital stock of Anacubis, Inc., a
Delaware corporation (“Anacubis”) (i2 Limited, i2 AESOP and Anacubis are
sometimes referred to herein, individually as a “Subsidiary” and, collectively,
as the “Subsidiaries”);

WHEREAS, the Companies and the Subsidiaries (other than i2 AESOP) are engaged in
the business (the “Business”) of developing, marketing, and/or providing visual
link analysis software and related support and services;

WHEREAS, subject to the terms and conditions of this Agreement, CPS and CPGS
desire to sell, and Buyer desires to purchase, all of the entire issued share
capital of CP UK and all of the outstanding shares of capital stock of i2, Inc.;
and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
(a) ChoicePoint Inc., a Georgia corporation (“Sellers’ Parent”), and the
ultimate parent corporation of the Sellers, has executed and delivered a
guaranty in favor of Buyer in the form of Exhibit A hereto, and (b) Silver Lake
Sumeru Fund, L.P., (“SLS”) has executed and delivered a commitment letter (the
“Equity Commitment Letter”) to Buyer in the form of Exhibit B hereto to provide
equity financing in the amount and on the terms and conditions set forth
therein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

Section 1. Purchase of Shares.

1.1 Transfer of Shares. On the terms and subject to the conditions set forth in
this Agreement, at the Closing (as hereinafter defined), CPS agrees to sell,
assign, transfer, and deliver to Buyer free and clear of all Liens (as defined
in Section 3.4(c) below) and together with all rights and advantages attaching
to it as at Closing (including, without limitation, the right to receive all
dividends or distributions made, paid or declared on or after Closing), and
Buyer agrees to purchase from CPS, 1 share of CP UK (the “CP UK Share”), which
share constitutes the entire issued share capital of CP UK, and CPGS agrees to
sell, assign, transfer and deliver to Buyer free and clear of all Liens, and
Buyer agrees to purchase from CPGS, 1,000 shares of common stock of i2, Inc.
(the “i2, Inc. Shares”), which shares constitute all of the outstanding shares
of capital stock of i2, Inc. The CP UK Share and the i2, Inc. Shares are
sometimes referred to herein, collectively, as the “Shares.”

1.2 Purchase Price. On the terms and subject to the conditions set forth in this
Agreement, in consideration for all of the Shares, subject to adjustments
pursuant to Section 1.5, the purchase price (the “Purchase Price”) for the
Shares shall be an amount equal to (a) ONE HUNDRED EIGHTY FIVE MILLION DOLLARS
($185,000,000) (the “Base Purchase Price”) minus (b) the Estimated Net Working
Capital Deficit (as hereinafter defined), if any, plus (c) the Estimated Net
Working Capital Excess (as hereinafter defined), if any, which Purchase Price
shall be paid in accordance with Section 1.3.

1.3 Payment of Purchase Price. At the Closing, Buyer shall pay to the Sellers,
by wire transfer of immediately available funds to an account or accounts
designated by the Sellers at least one business day prior to the Closing, an
amount equal to the Purchase Price. For purposes of this Agreement, “business
day” shall mean a day (not being a Saturday or Sunday) on which banks are open
for normal banking business in New York, New York.

1.4 Purchase Price Allocation. The Purchase Price shall be allocated among the
Shares as set forth in Exhibit C hereto (the “Allocation”), which has been
arrived at by arm’s length negotiation. The Sellers and Buyer shall (a) timely
file all forms and Tax Returns required to be filed in connection with the
Allocation, (b) be bound by the Allocation for purposes of determining Taxes,
and (c) take no position, and cause its Affiliates to take no position,
inconsistent with the Allocation on any applicable Tax Return or in any audit or
proceeding before any Governmental Entity (as hereinafter defined). In the event
that the Allocation is disputed by any Governmental Entity, the party receiving
notice of the dispute shall promptly notify the other parties hereto concerning
the dispute and any resolution of the dispute.

1.5 Adjustments to Purchase Price.

(a) Assumed Net Working Capital. The parties hereto acknowledge that the
consideration being paid by Buyer pursuant to Section 1.3 has been based on the
assumption that the Net Working Capital (as hereinafter defined) shall be equal
to TWO

 

-2-



--------------------------------------------------------------------------------

MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) (the “Assumed Net Working
Capital”).

(b) Definition of “Net Working Capital.” For purposes of this Section 1.5, the
term “Net Working Capital” means the aggregate amount of the current assets of
the Companies and the Subsidiaries minus the aggregate amount of the liabilities
(including, for the avoidance of doubt, all Indebtedness outstanding and not
paid off at the Closing) of the Companies and the Subsidiaries, in each case as
determined as of the open of business on the Closing Date (after giving effect
to the transactions contemplated in Section 2.6) in accordance with generally
accepted accounting principles in the United States applied consistently with
past practices (“GAAP”) and the guidelines attached hereto as Exhibit D (the
“Working Capital Guidelines”).

(c) Estimated Net Working Capital. At least three (3) days prior to the Closing
Date, the Sellers will prepare or cause to be prepared and deliver to Buyer, at
the sole expense of the Sellers, an estimated calculation of the Net Working
Capital (the “Estimated Net Working Capital”), which shall be set forth in a
balance sheet statement format detailing the estimated calculation thereof (such
statement being hereinafter referred to as the “Estimated Net Working Capital
Statement”). The Estimated Net Working Capital Statement shall be prepared in
good faith in accordance with GAAP and the Working Capital Guidelines. The
Sellers shall permit Buyer and its representatives to have reasonable access to
the books, records and other documents pertaining to or used in connection with
the preparation of the Estimated Net Working Capital Statement and, upon
request, provide Buyer with copies thereof. If the Estimated Net Working Capital
is less than the Assumed Net Working Capital (the amount by which the Assumed
Net Working Capital exceeds the Estimated Net Working Capital being referred to
herein as the “Estimated Net Working Capital Deficit”), then the Base Purchase
Price shall be decreased pursuant to Section 1.2 by an amount equal to the
Estimated Net Working Capital Deficit. If the Estimated Net Working Capital is
greater than the Assumed Net Working Capital (the amount by which the Estimated
Net Working Capital exceeds the Assumed Net Working Capital being referred to
herein as the “Estimated Net Working Capital Excess”), then the Base Purchase
Price shall be increased pursuant to Section 1.2 by an amount equal to the
Estimated Net Working Capital Excess.

(d) Preparation of Proposed Closing Statement. Within ninety (90) days after the
Closing Date, Buyer will prepare or cause to be prepared and deliver to the
Sellers, at the sole expense of Buyer (or, subject to Section 5.5, the
Companies), a calculation of the Net Working Capital, which shall be set forth
in a balance sheet statement format detailing the calculation thereof (such
statement being hereinafter referred to as the “Proposed Closing Statement”).
The Proposed Closing Statement shall be prepared in good faith in accordance
with GAAP and the Working Capital Guidelines. Buyer shall permit the Sellers and
their representatives to have reasonable access to the books, records and other
documents pertaining to or used in connection with the preparation of the
Proposed Closing Statement and, upon request, provide the Sellers with copies
thereof.

 

-3-



--------------------------------------------------------------------------------

(e) Examination of Statements. The Sellers shall review the Proposed Closing
Statement to confirm the accuracy thereof and of Buyer’s calculation of the Net
Working Capital. If the Sellers fail to give Buyer written notice of any
disputed amounts within forty-five (45) days after the Sellers receive the
Proposed Closing Statement (the “Review Period”) or if the Sellers give Buyer
written notice (the “Acceptance Notice”) during the Review Period that the
Sellers accept the Proposed Closing Statement as being accurate, then the
Proposed Closing Statement shall become the “Final Closing Statement” (as
hereinafter defined) for purposes hereof as of the earlier of (i) the date Buyer
receives the Acceptance Notice or (ii) the last day of the Review Period (the
earlier of such dates being referred to herein as the “Acceptance Date”). If the
Sellers give Buyer written notice of any disputed items within the Review
Period, the Sellers and Buyer shall attempt in good faith to agree on any
adjustments that should be made to the Proposed Closing Statement in order to
reflect the Net Working Capital. If the Sellers and Buyer are unable to resolve
any disputed amounts within sixty (60) days after the Sellers receive the
Proposed Closing Statement, the Sellers and Buyer will engage the Atlanta,
Georgia office of PricewaterhouseCoopers LLP (or such other independent
accounting firm of national standing that the parties shall mutually designate)
(as applicable, the “Audit Firm”) to resolve any such disputed matters in
accordance with the terms of this Agreement. The decision of the Audit Firm
shall be made, if possible, within thirty (30) days after being engaged, and, in
any event, shall be final and binding on the parties. The Proposed Closing
Statement shall be revised, if necessary, to reflect the final determination of
the Net Working Capital (the final form of the Proposed Closing Statement,
including any revisions which are made thereto pursuant to this Section 1.5(e),
is referred to herein as the “Final Closing Statement”). Such revisions, if any,
shall be made by Buyer within five (5) business days after any disputes with
respect to the Proposed Closing Statement have been resolved in accordance with
this Section 1.5(e), and a copy of the Final Closing Statement shall be promptly
delivered by Buyer to the Sellers. For purposes of this Section 1.5, the “Final
Determination Date” shall be deemed to be the earlier of (i) the Acceptance Date
or (ii) the date as of which the Sellers receive the Final Closing Statement
from Buyer pursuant to this Section 1.5(e).

(f) Adjustments. The parties hereto agree that if the Net Working Capital as
reflected on the Final Closing Statement is less than the Estimated Net Working
Capital (the amount of such shortfall, if any, is hereinafter referred to as the
“Working Capital Deficit”), the Sellers shall pay to Buyer, on a dollar for
dollar basis, an amount equal to the Working Capital Deficit (such payment being
hereinafter referred to as a “Deficit Payment”). The Deficit Payment, if any,
shall be paid to Buyer, by wire transfer of immediately available funds to an
account or accounts designated by Buyer, within ten (10) days of the Final
Determination Date. If the Net Working Capital as reflected on the Final Closing
Statement is greater than the Estimated Net Working Capital (the amount of such
excess is hereinafter referred to as the “Working Capital Surplus”), Buyer shall
pay to the Sellers, on a dollar for dollar basis, an amount equal to the Working
Capital Surplus (such payment being hereinafter referred to as a “Surplus
Payment”). The Surplus Payment, if any, shall be paid by Buyer to the Sellers,
by wire transfer of immediately available funds to an account or accounts
designated by the Sellers, within ten (10) days of the Final Determination Date.

 

-4-



--------------------------------------------------------------------------------

(g) Expenses of Audit Firm. In the event the parties submit any unresolved
objections to the Audit Firm for resolution as provided in Section 1.5(e) above,
Buyer (or the Companies), on the one hand, and the Sellers, on the other hand,
will bear responsibility for the fees and expenses of the Audit Firm with
respect to this Section 1.5 as follows:

(i) If the Audit Firm resolves the remaining objections, based on aggregate
dollar values involved with respect to such objections, in favor of the Sellers,
Buyer (or the Companies) will be responsible for all such fees and expenses of
the Audit Firm;

(ii) If the Audit Firm resolves the remaining objections, based on aggregate
dollar values involved with respect to such objections, in favor of Buyer, the
Sellers will be responsible for all such fees and expenses of the Audit Firm;
and

(iii) If the Audit Firm resolves the remaining objections, based on aggregate
dollar values involved with respect to such objections, in a manner which evenly
divides those values between Buyer and the Sellers, Buyer (or the Companies), on
the one hand, and the Sellers, on the other hand, shall each be responsible for
one-half of all such fees and expenses of the Audit Firm.

(h) Definition of “Indebtedness”. The term “Indebtedness” means at any
particular time, without duplication, (i) all indebtedness or other obligations
of the Companies or the Subsidiaries for borrowed money, whether current,
short-term or long-term, secured or unsecured, (ii) all obligations of the
Companies or the Subsidiaries evidenced by any note, bond, debenture or other
similar instrument or debt security, (iii) all obligations of the Companies or
the Subsidiaries arising from cash/book overdrafts, (iv) all indebtedness for
the deferred purchase price of property or services with respect to which the
Companies or the Subsidiaries is liable, contingently or otherwise, as obligor
or otherwise, which is not evidenced by a trade payable or other current
liability, (v) all obligations of the Companies or the Subsidiaries arising from
deferred compensation, consulting or noncompetition arrangements, (vi) all
obligations under severance plans, bonus plans or similar arrangements triggered
or made payable (whether immediately or over time) solely as a result of the
transactions contemplated herein, (vii) all obligations of the Companies or the
Subsidiaries under capitalized leases, (viii) all obligations secured by a Lien
on any assets of the Companies or the Subsidiaries, (ix) all guarantees
(including guarantees in the form of an agreement to repurchase or reimburse) by
the Companies or the Subsidiaries of the obligations of another Person (other
than the Companies or the Subsidiaries) and other commitments by the Companies
or the Subsidiaries that assures a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit and bankers’
acceptances), (x) any amounts under any agreement to which the Companies or the
Subsidiaries is subject to prior to the Closing (other than the Agreement) that
are payable or would become payable by the Companies or the Subsidiaries solely
as a result of the transactions contemplated hereby, (xi) all liabilities of the
Companies or the Subsidiaries classified as non-current liabilities

 

-5-



--------------------------------------------------------------------------------

in accordance with GAAP as of the Closing Date, and (xii) all accrued interest
payable, prepayment premiums or penalties related to any of the foregoing.

Section 2. Closing; Further Assurances; Related Matters.

2.1 Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place on the third (3rd) business day following the satisfaction or waiver of
all of the conditions to Closing set forth in Section 7 hereof (other than those
conditions that by their nature are normally satisfied at the Closing, but
subject to satisfaction of such conditions at the Closing), at 10:00 a.m., local
time, at the offices of King & Spalding LLP, 1180 Peachtree Street, Atlanta,
Georgia, U.S.A. or on such other date and at such other time or place as the
parties may agree; provided that Buyer may (upon written notice to Sellers)
delay the Closing to a date not later than June 30, 2008 to the extent needed to
obtain the “Debt Financing” (as hereinafter defined) at the Closing. The date on
which the Closing occurs is sometimes referred to herein as the “Closing Date.”

2.2 Instruments of Conveyance. At the Closing, the Sellers shall deliver a duly
executed transfer of the CP UK Share in favor of the Buyer or its nominee and
any and all stock or share certificates representing the Shares to Buyer, in the
case of the i2, Inc. Shares, duly endorsed in blank (or accompanied by duly
executed stock powers).

2.3 Certain Closing Actions. At the Closing, CPS shall:

(a) procure that valid resolutions are passed by the board of CP UK, and by the
board of each Subsidiary incorporated in England and Wales, to: (i) in the case
of CP UK only, approve the transfer of the CP UK Share referred to in
Section 2.2 for entry in the statutory books of CP UK subject to stamping;
(ii) appoint with effect from Closing as directors and secretary of CP UK and
the relevant Subsidiary such persons as the Buyer may nominate; (iii) accept the
resignations of the directors and secretaries referred to in Section 2.3(b); and
(iv) change the accounting reference date of CP UK and each relevant
Subsidiaries to such date as Buyer shall specify; and

(b) deliver to the Buyer (i) a letter in the agreed form executed as a deed from
each of Douglas Clifton Curling, Derek Van Smith, Steven Wayne Surbaugh and
David William Davis resigning from their respective offices with CP UK and each
Subsidiary incorporated in England and Wales with effect from the passing of the
board resolution referred to in Section 2.3(a), in each case stating that the
person concerned has no claim against CP UK or the relevant Subsidiary, as
appropriate, for breach of contract or compensation for loss of office; (ii) a
power of attorney in the agreed form from CPS authorizing the Buyer to exercise
all of CPS’ rights as shareholder of CP UK until registration of the transfer of
the CP UK Share to the Buyer; and (iii) the certificates of incorporation,
corporate seals (if any) and statutory and other corporate books and records of
the U.K. Entities (as defined in Section 5.5) (duly written up to date other
than in relation to matters taking place at Closing).

 

-6-



--------------------------------------------------------------------------------

2.4 Further Assurances. Each party hereto shall, on the Closing Date and from
time to time thereafter, at any other party’s reasonable request and without
further consideration (unless otherwise entitled to indemnification for such
action hereunder), execute and deliver to such other party such instruments of
transfer, conveyance, and assignment in addition to those delivered pursuant to
Section 2.2 as shall be reasonably requested to transfer, convey, and assign the
Shares to Buyer and otherwise to effect the transactions contemplated by this
Agreement.

2.5 Transition Services. Except as provided in the Transition Services Agreement
(as hereinafter defined), at the Closing, all arrangements for the provision of
data processing, accounting, insurance, treasury, human resources, employee
benefit programs, legal, tax compliance, communications (data and voice),
investor and media relations, real estate, corporate finance, payroll,
marketing, information technology and other similar services to the Companies or
the Subsidiaries by the Sellers or any of their Affiliates (as hereinafter
defined), including any agreements or understandings (written or oral) with
respect thereto, shall terminate. It is expressly understood that title to all
assets and other properties of the Sellers or their Affiliates (except for
assets and other properties of the Companies and the Subsidiaries) used to
provide any such data processing, accounting, insurance, treasury, human
resources, employee benefit programs, legal, tax compliance, communications
(data and voice), investor and media relations, real estate, corporate finance,
payroll, marketing, information technology and other similar services to the
Companies or the Subsidiaries (the “Excluded Assets”) shall not be transferred
to the Companies, the Subsidiaries or Buyer but shall be retained by the Sellers
or their Affiliates. As used herein, “Affiliate” of any specified Person (as
hereinafter defined) means any other Person directly or indirectly controlling
or controlled by or under direct or indirect common control with such specified
Person. Unless otherwise expressly stated to the contrary, for purposes of this
Agreement, the Companies and the Subsidiaries shall not be deemed to be
“Affiliates” of the Sellers. For purposes of this Agreement, (a) “control”, when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise, (b) “controlling”
and “controlled” have meanings correlative to the foregoing, and (c) “Person”
means any individual, corporation, partnership, limited liability company, joint
venture, trust, unincorporated organization, or other entity or any Governmental
Entity.

2.6 Certain Property Transfers. Prior to or at the Closing, the Sellers or one
of their Affiliates shall transfer to one or more of the Companies and/or
Subsidiaries all of the trademarks (together with all goodwill associated
therewith), and other property set forth on Exhibit E, together with all
benefits and liabilities associated therewith (the “Contributed Assets”).

Section 3. Representations and Warranties of the Sellers.

Except as set forth in the disclosure schedules attached hereto (the “Disclosure
Schedule”), the Sellers hereby, jointly and severally, represent and warrant to
Buyer as follows:

3.1 Organization. Each of the Sellers, the Companies and the Subsidiaries is a
business entity duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its organization. Each of the Companies and the
Subsidiaries has all requisite

 

-7-



--------------------------------------------------------------------------------

corporate power or limited liability company power, as applicable, and authority
to own, lease, and operate its properties and to carry on its business as now
being conducted. Each of the Companies and the Subsidiaries is duly qualified to
transact business and is in good standing as a foreign entity in each
jurisdiction where the character of its activities requires such qualification,
except where the failure to so qualify would not have a Material Adverse Effect
(as hereinafter defined). As used in this Agreement, the term “Material Adverse
Effect” means any change, condition, event or effect that is or would reasonably
be expected to be, individually or in the aggregate, materially adverse to the
financial condition, business, assets, liabilities or results of operations of
the Business, taken as a whole; provided, however, that a Material Adverse
Effect shall not include any change in or effect upon the financial condition,
business, assets, liabilities or results of operations of the Companies and the
Subsidiaries, taken as a whole, directly or indirectly, arising out of,
attributable to or as a consequence of: (a) conditions, events or circumstances
affecting the software industry in general or the overall U.S., European or
global economy; (b) the effect of any war, act of terrorism, civil unrest or
similar event; (c) any generally applicable change in law, rule or regulation or
GAAP or interpretation thereof (solely, in the case of clauses (a) through (c),
to the extent such changes do not have a materially disproportionate effect on
the Business relative to other companies in the industry in which the Companies
and Subsidiaries conduct their Business); or (d) the announcement or
consummation of either the execution of this Agreement or the transactions
contemplated hereunder.

3.2 Authorization. Each of the Sellers has the corporate power or limited
liability company power, as applicable, and authority to execute and deliver
this Agreement and each other certificate, agreement, document or instrument to
be executed and delivered by such party in connection with the transactions
contemplated by this Agreement (the “Seller Ancillary Documents”), and to
perform its obligations hereunder and thereunder. The execution and delivery of
this Agreement and the Seller Ancillary Documents and the performance by the
Sellers of their respective covenants and agreements hereunder and thereunder
have been duly and validly authorized by all necessary corporate action of the
Sellers. This Agreement has been duly executed and delivered by the Sellers, and
the Seller Ancillary Documents shall be, as of the Closing Date, duly executed
and delivered by the Sellers, as applicable, and do or shall, as the case may
be, constitute the valid and binding agreements of the Sellers, as applicable,
enforceable against the Sellers, as applicable, in accordance with their
respective terms, except that (a) such enforcement may be subject to any
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws, now or hereafter in effect, relating to or limiting creditors’ rights
generally and (b) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

3.3 Absence of Restrictions and Conflicts. Except as set forth in Section 3.3 of
the Disclosure Schedule, the execution, delivery, and performance of this
Agreement and the Seller Ancillary Documents, the consummation of the
transactions contemplated by this Agreement and the Seller Ancillary Documents,
and the fulfillment of and compliance with the terms and conditions of this
Agreement and the Seller Ancillary Documents do not and will not (as the case
may be) require any consent or notice under, violate or conflict with,
constitute a breach of or default under, permit the acceleration of any
obligation under, result in the loss of any benefit under, or otherwise
adversely modify (a) any term or provision of the charter documents or bylaws of
the Sellers, the Companies or the Subsidiaries, (b) any judgment, decree, or
order of

 

-8-



--------------------------------------------------------------------------------

any Governmental Entity to which any of the Sellers, the Companies or the
Subsidiaries is a party, (c) any Company Contract, excluding from the foregoing
clause (c) any such violations, conflicts, breaches, defaults and rights that
would not individually, or in the aggregate, require payment by or a Loss to the
Companies and Subsidiaries of more than $50,000, or (ii) become applicable
solely as a result of any acts or omissions by, or the status of or any facts
pertaining to, Buyer, or (d) any Lien on the Shares or Lien on any asset or
property of the Companies or the Subsidiaries (or result in the creation of such
Lien). Except as set forth in Section 3.3 of the Disclosure Schedule and except
for applicable requirements of the U.S. Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, including the rules and regulations promulgated
thereunder (the “HSR Act”), no consent, approval, order, or authorization of, or
registration, declaration, or filing with, any Governmental Entity with respect
to the Sellers, the Companies or the Subsidiaries is required in connection with
the execution, delivery, or performance of this Agreement or the consummation of
the transactions contemplated by this Agreement.

3.4 Capitalization.

(a) The authorized share capital of CP UK consists solely of £100 divided into
100 ordinary shares of £1 each. The authorized capital stock of i2, Inc.
consists solely of 1,000 shares of common stock, $0.01 par value per share. The
CP UK Share constitutes the entire issued share capital of CP UK and has been
duly authorized, validly issued and allotted, fully paid, and has not been
issued in violation of preemptive rights. The i2, Inc. Shares constitute all of
the issued and outstanding capital stock of i2, Inc. and have been duly
authorized, validly issued, fully paid, nonassessable, and have not been issued
in violation of preemptive rights. The Companies do not own, beneficially or
otherwise, directly or indirectly, any capital stock or share capital of, or
other securities, equity or ownership interest in, nor do the Companies have any
obligation to form or participate in, any corporation, partnership or other
Person other than the Subsidiaries.

(b) Set forth on Section 3.4(b) of the Disclosure Schedule is a complete and
accurate list of the following for each Subsidiary: (i) its jurisdiction of
incorporation or organization, (ii) its authorized capital stock or share
capital (if applicable), (iii) the number of issued and outstanding or allotted
shares of its capital stock or share capital (if applicable) and (iv) the holder
or holders of such shares or other equity interests. None of the Subsidiaries
owns beneficially or otherwise, directly or indirectly, any capital stock or
share capital of, or other securities, equity or ownership interest in, or has
any obligation to form or participate in, any corporation, partnership or other
Person. All of the outstanding shares of capital stock of Anacubis have been
duly authorized, validly issued, fully paid, nonassessable, and have not been
issued in violation of preemptive rights. The entire issued share capital of
each of i2 AESOP and i2 Limited has been duly authorized, validly issued and
allotted, fully paid, and have not been issued in violation of preemptive
rights.

(c) CPS has good title to, and is the record owner of, the CP UK Share, free and
clear of any and all liens, pledges, leases, security interests, encumbrances,
mortgages, deficits in title, restrictions on transfer (other than pursuant to
applicable securities laws) or other restrictions of a similar kind (hereinafter
collectively referred to

 

-9-



--------------------------------------------------------------------------------

as “Liens”). CPGS has good title to, and is the record owner of, the i2, Inc.
Shares, free and clear of any and all Liens. CP UK or i2 Limited has good and
marketable title to, and is the record and beneficial owner of, the shares of
capital stock or share capital of each Subsidiary as set forth on Section 3.4(b)
of the Disclosure Schedule, free and clear of any Liens.

(d) There are no subscriptions, options, convertible securities, calls, puts,
rights, warrants, or other agreements, claims, or commitments of any nature
whatsoever obligating any of the Companies or Subsidiaries to purchase, redeem,
issue, transfer, allot, deliver, or sell, or cause to be purchased, redeemed,
issued, transferred, allotted, delivered, or sold, additional shares or other
securities of any of the Companies or Subsidiaries. There are no dividends that
have accrued or been declared but are unpaid on the shares or equity of any of
the Companies or Subsidiaries, and there are no stock appreciation, phantom
stock, or similar rights with respect to the shares or equity of any of the
Companies or Subsidiaries. There are no voting trusts, proxies or other
agreements or understandings with respect to the voting of the capital stock of
the Companies and Subsidiaries.

3.5 Ownership of Assets and Related Matters.

(a) Real Property.

(i) The Companies and Subsidiaries do not currently own, and have not previously
owned, any real property.

(ii) Section 3.5(a) of the Disclosure Schedule sets forth a correct and complete
list of all leases and agreements granting any of the Companies or Subsidiaries
possession of or rights to real property (the “Real Property Leases”). True and
correct copies of the Real Property Leases, together with all amendments,
extensions, renewals and assignments, have been made available to Buyer.

(b) Personal Property. Section 3.5(b) of the Disclosure Schedule sets forth a
correct and complete list of all leases and agreements granting any of the
Companies or Subsidiaries possession of or rights to personal property and
requiring lease payments in excess of $50,000 per annum (the “Personal Property
Leases”). True and correct copies of the Personal Property Leases, together with
all amendments, extensions, renewals and assignments, have been made available
to Buyer.

(c) Ownership. Except for Software licensed to any of the Companies or
Subsidiaries as set forth in Section 3.5(c) of the Disclosure Schedule and
Software licensed to the Companies or Subsidiaries not required to be set forth
in Section 3.15(b) of the Disclosure Schedule and the other items set forth in
Section 3.5(c) of the Disclosure Schedule, and except for (i) the Excluded
Assets, the Contributed Assets and assets that are to be used to provide
services contemplated by the Transition Services Agreement and (ii) assets
leased under the Real Property Leases and the Personal Property Leases, all
assets that are used by the Companies and the Subsidiaries in the

 

-10-



--------------------------------------------------------------------------------

operation of the Business are owned by and in the possession of one of the
Companies or Subsidiaries, free and clear of all Liens (other than the (A) liens
for utilities and current taxes not yet due and payable, (B) mechanics’,
carriers’, workers’, repairers’, materialmen’s, warehousemen’s and other similar
Liens arising or incurred in the Ordinary Course of Business (as defined in
Section 3.8) for sums not yet due and payable, (C) utility easements, covenants
and restrictions of record which are not violated by the current use or
occupancy of the encumbered property, (D) zoning or similar laws which are not
violated by the current use or occupancy of the encumbered property, (E) Liens
being contested in good faith as to which appropriate reserves have been
established to the extent required by GAAP, and (F) any other Liens that do not
materially interfere with the operation of Business as currently conducted
(collectively, “Permitted Liens”)).

3.6 Financial Statements. The Sellers have delivered to Buyer the following:

(a) the unaudited balance sheet and related unaudited annual statement of income
of the Business as of and for the fiscal year ended December 31, 2006 (the “2006
Financial Statements”);

(b) the draft audited balance sheet and related draft audited annual statement
of income and cash flows of the Business as of and for the fiscal year ended
December 31, 2007 (collectively, the “Draft 2007 Year-End Financial
Statements”); and

(c) the unaudited balance sheet of the Business as of March 31, 2008 (the
“Interim Balance Sheet”) and the related unaudited statements of income for the
3-month period then ended (together with the Interim Balance Sheet, the “Interim
Financial Statements”). The 2006 Financial Statements, the Draft 2007 Year-End
Financial Statements and the Interim Financial Statements are hereinafter
referred to, collectively, as the “Financial Statements.”

Copies of the Financial Statements are attached as Section 3.6 of the Disclosure
Schedule. The Financial Statements have been prepared in accordance with the
books and records of the Companies and Subsidiaries (which books and records are
accurate in all material respects). The balance sheets included in the Financial
Statements fairly present, in all material respects, the financial position of
the Business, as of the respective dates thereof, and the statements of income
and cash flows included in the Financial Statements fairly present, in all
material respects, the results of operations of the Business for the respective
periods set forth therein, in each case in accordance with GAAP, subject, in the
case of the Interim Financial Statements, to normal year-end adjustments (which
would not be material in the aggregate) and the absence of footnotes. The
Year-End Financial Statements gave a true and fair view of the state of affairs
and assets and liabilities of CP UK (or of the U.K. Entities as a group to the
extent that they are consolidated accounts) at December 31, 2007 and of its
profit or loss and cashflows (or of the U.K. Entities as a group to the extent
that they are consolidated accounts) for the period to which they relate.

The balance sheet to be included in the Final 2007 Financial Statements (as
defined in Section 7.3(g)) will fairly present, in all material respects, the
financial position of the Business,

 

-11-



--------------------------------------------------------------------------------

as of December 31, 2007, and the statement of income and cash flows to be
included in the Final 2007 Financial Statements will fairly present, in all
material respects, the results of operations of the Business for the fiscal year
ended December 31, 2007, in each case in accordance with GAAP.

3.7 No Undisclosed Liabilities. Except as set forth in Section 3.7 of the
Disclosure Schedule, none of the Companies or Subsidiaries has any liabilities
required to be shown in the Interim Balance Sheet in accordance with GAAP,
except (a) to the extent reflected in the Interim Balance Sheet, (b) those
liabilities expressly disclosed in this Agreement (including the schedules
hereto), (c) those liabilities incurred in the Ordinary Course of Business since
the date of the Interim Balance Sheet (none of which result from, arise out of,
relate to, are in the nature of, or were caused by, any breach of contract,
tort, infringement or violation of law), and (d) liabilities that would not,
individually or in the aggregate, exceed $50,000.

3.8 Absence of Certain Changes. Except as set forth in Section 3.8 of the
Disclosure Schedule or as expressly contemplated by this Agreement, since
December 31, 2007, there has not been (a) any Material Adverse Effect, (b) any
damage, destruction, loss, or casualty to property or assets of any of the
Companies or Subsidiaries in excess of $25,000 in the aggregate, (c) any
incurrence, assumption or creation by any of the Companies or Subsidiaries of
any indebtedness for borrowed money, (d) any liability as a guarantor or surety
with respect to the obligations of others, (e) any declaration, setting aside or
payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any securities of the Companies or Subsidiaries (other
than in the Ordinary Course of Business (as defined below)), (f) any grant of
any options, warrants, calls or rights to acquire any shares of any securities
of the Companies or Subsidiaries or any split, combination or reclassification
of any securities of the Company or Subsidiaries, (g) any material change
(including any change in compensation payable, deferred compensation or employee
benefits) with respect to the management, supervisory or other key personnel of
the Companies and Subsidiaries, any termination of employment of a material
number of employees of the Companies and Subsidiaries or any labor dispute or
claim of unfair labor practices, (h) any entry into any material agreement
(other than in the Ordinary Course of Business), or any material modification,
termination or material amendment to, or waiver of any material right or
material claim under, a material agreement (other than changes in the Ordinary
Course of Business which are not adverse to the Company or the Subsidiaries),
(i) any sale, assignment, license, encumbrance, abandonment or permission to
lapse of material Company Intellectual Property (as hereinafter defined) owned
by the Companies or Subsidiaries (other than licenses of Software Products (as
hereinafter defined) to customers in the Ordinary Course of Business), or
disclosure of any confidential information to any third party (other than
pursuant to appropriate confidentiality agreements), (j) any change in any
significant accounting methods used by the Companies and Subsidiaries or any
significant reversal of accounting accruals or reserves or (k) any sale of
assets, loan or contribution, or other intercompany transaction (other than in
the Ordinary Course of Business) between or among any of the Companies or
Subsidiaries, on the one hand, and the Sellers or any of their Affiliates, on
the other hand. Except as expressly contemplated by this Agreement, since
December 31, 2007, each of the Companies and the Subsidiaries has (i) extended
credit to customers, collected accounts receivable, and paid accounts payable
and similar obligations in the ordinary course of business consistent with past
practice and custom (including with respect to quantity and frequency) (the
“Ordinary Course of Business”) and (ii) conducted the Business in the Ordinary
Course of

 

-12-



--------------------------------------------------------------------------------

Business and not engaged in any new line of business or entered into any
agreement, transaction, or activity or made any commitment except those in the
Ordinary Course of Business.

3.9 Legal Proceedings. Except as set forth in Section 3.9 of the Disclosure
Schedule, there are no suits, actions, claims, proceedings, or investigations
pending or, or to knowledge of the Sellers, threatened against any of the
Companies or Subsidiaries before any Governmental Entity or arbitrator. Except
as set forth in Section 3.9 of the Disclosure Schedule, there is no judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against any of the Companies or Subsidiaries or affecting their
properties, assets, personnel or business activities.

3.10 Licenses, Permits, and Compliance with Law. The Companies and the
Subsidiaries have all authorizations, approvals, licenses, permits, and orders
of and from all Governmental Entities (collectively, “Permits”) necessary to
carry on the Business as it is currently being conducted and to own, lease, and
operate their respective properties, except where the failure to have such
Permits would not have a Material Adverse Effect. The Companies and the
Subsidiaries are, and to the knowledge of the Sellers have been for the past
three (3) years, in compliance with all applicable laws, regulations, and
administrative orders of any country, state, province, or municipality or of any
subdivision thereof to which it is subject except where failure to comply with
such laws, regulations and administrative orders would not, individually or in
the aggregate, require payment by or a Loss to the Companies or Subsidiaries of
more than $50,000. The Companies and Subsidiaries are, and to the knowledge of
the Sellers have been for the past three (3) years, in substantial compliance
with the terms and conditions of such Permits and have not received any written
(or, to the Sellers’ knowledge, oral) notices that they are in violation of any
of the terms or conditions of such Permits. The Companies and Subsidiaries have
taken all reasonable action to maintain such Permits. No loss or expiration of
any such Permits is pending, reasonably foreseeable, or, to the Sellers’
knowledge, threatened other than expiration in accordance with the terms
thereof. Except as set forth in Section 3.10 of the Disclosure Schedule, the
Permits owned or used by the Companies and Subsidiaries immediately prior to the
Closing hereunder will be available for use on identical terms and conditions
immediately subsequent to the Closing hereunder. No order has been made or
petition presented or resolution passed for the appointment of an administrator
or receiver or liquidator in relation to any U.K. Entity (as defined in
Section 5.5), or for its winding up, nor has any distress, execution or other
process been levied against any U.K. Entity. Each U.K. Entity is able to pay its
debts as they fall due within the meaning of section 123(i) Insolvency Act 1986.
No voluntary arrangement under section 1 of the Insolvency Act 1986 or
composition in satisfaction of debts of a U.K. Entity has been proposed.

3.11 Company Contracts.

(a) Section 3.11 of the Disclosure Schedule sets forth a correct and complete
list of all Company Contracts (as hereinafter defined). Correct and complete
copies of all Company Contracts have been made available to Buyer. To the
knowledge of the Sellers, there are no existing defaults under any Company
Contract that could result in a liability to the Companies and Subsidiaries in
excess of $50,000. “Company Contracts” means the following contracts,
agreements, commitments, arrangements, understandings, or other instruments (in
each case whether oral or written but only to the extent legally

 

-13-



--------------------------------------------------------------------------------

binding) to which any of the Companies or Subsidiaries is a party (excluding any
insurance contracts):

(i) Real Property Leases and Personal Property Leases;

(ii) Indentures, security agreements, or other agreements and instruments
relating to the borrowing of money, the extension of credit or the granting of
Liens;

(iii) Management, employment, or consulting agreements, or arrangements or
agreements related to temporary services of any kind that require payments
greater than $100,000 annually;

(iv) Union or other collective bargaining agreements;

(v) Sales agency, manufacturer’s representative, and distributorship agreements
or other distribution or commission arrangements requiring payments in excess of
$100,000 per annum;

(vi) (A) outbound non-customer Intellectual Property licenses requiring payments
in excess of $50,000 per annum, (B) inbound Intellectual Property licenses
relating to Software Products (excluding all licenses for standard “off the
shelf” Software and Software with annual licenses or subscription payments per
license or subscription of less than $10,000), (C) inbound Intellectual Property
licenses requiring payments of over $250,000 per annum, and (D) agreements
providing for the grant or receipt of exclusive Intellectual Property rights;

(vii) Agreements for capital expenditures in excess of $250,000 for any single
project;

(viii) Agreements which, by their terms, prohibit or restrict the ability of any
of the Companies or Subsidiaries to compete or solicit customers anywhere in the
world;

(ix) Agreements relating to the acquisition or sale of any company, business,
division, or other enterprise, whether in the form of securities purchase, asset
acquisition, or otherwise; or

(x) Other than as addressed above, other agreements, contracts, and commitments
that involve payments or receipts of more than $250,000 per annum or that were
entered into other than in the Ordinary Course of Business (but excluding any
insurance contracts).

(b) Sellers have made available to Buyer true and correct copies of all written
Company Contracts and descriptions for each oral Company Contract. Each Company
Contract is legal, valid, binding and enforceable and in full force and effect,
and, to the Sellers’ knowledge, no other party thereto is in material default or
material breach and each such other party has performed all the material
obligations required to be performed

 

-14-



--------------------------------------------------------------------------------

by it thereunder. Neither the Companies nor the Subsidiaries are in breach or
default in any material respect (or has received any written notice that it may
be) under any of the Company Contracts, and, to the knowledge of the Sellers, no
event has occurred which with the passage of time or the giving of notice or
both would result in a breach or default under any such Company Contract.
Neither the Companies nor the Subsidiaries, as the case may be, has waived any
of its material rights under any of the Company Contracts or modified any of the
material terms thereof.

(c) Government Contracts.

(i) Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

(A) “Government Bid” means any bid that if accepted or awarded would result in a
Government Contract.

(B) “Government Contract” means any contract or agreement between any of the
Companies or Subsidiaries and (a) any Governmental Entity, (b) any prime
contractor to any Governmental Entity or (c) any subcontractor to any
Governmental Entity or any prime contractor to any Governmental Entity.

(C) “Governmental Entity” means any federal, state or local or foreign
government, any political subdivision thereof or any court, administrative or
regulatory agency, department, instrumentality, body or commission or other
governmental authority or agency, domestic or foreign.

(ii) With respect to each Government Contract and Government Bid, (A) the
applicable Company or Subsidiary has complied in all material respects with the
terms and conditions of such Government Contract or Government Bid including all
clauses, provisions and requirements incorporated expressly, by reference or by
operation of any laws and regulations therein; (B) the applicable Company or
Subsidiary has complied with the requirements of all applicable laws,
regulations and administrative orders, except where failure to comply with such
applicable laws regulations and administrative orders would not, individually or
in the aggregate, require payment by or a Loss to the Companies or Subsidiaries
of more than $50,000; (C) no Governmental Entity nor other Person has notified
the applicable Company or Subsidiary in writing that such Company or Subsidiary
has breached or violated any certification, representation, clause, provision or
requirement, pertaining to such Government Contract or Government Bid; and
(D) the applicable Company or Subsidiary or its respective personnel possesses
all material security clearances that are necessary under the terms of, or under
applicable law with respect to, any such Government Contract or Government Bid.

 

-15-



--------------------------------------------------------------------------------

(iii) None of the Companies or Subsidiaries nor, to the knowledge of the
Sellers, any of their respective personnel has been suspended or debarred from
doing business with any Governmental Entity or is, or at any time has been, the
subject of a finding of non-responsibility or ineligibility for contracting with
any Governmental Entity. To the knowledge of the Sellers, no circumstances exist
that would warrant the institution of suspension or debarment proceedings or the
finding of nonresponsibility or ineligibility on the part of any of the
Companies or Subsidiaries as of the date hereof.

3.12 Tax Returns; Taxes. Except as set forth in Section 3.12 of the Disclosure
Schedule:

(a) The Companies and the Subsidiaries (i) have timely filed or caused to be
filed on a timely basis with the appropriate taxing authorities all material Tax
Returns (as hereinafter defined) required to be filed by or with respect to the
Companies and the Subsidiaries, and (ii) have paid all Taxes (as hereinafter
defined) on or before the due date for payment thereof. Such Tax Returns are
correct and complete in all material respects.

(b) There are no liens for Taxes with respect to the assets of any of the
Companies or Subsidiaries (except for statutory liens for current taxes not yet
delinquent). None of the Tax Returns applicable to any of the Companies or
Subsidiaries is currently being audited or examined by any taxing authority, and
no such audit or examination is pending or, to the knowledge of any Seller,
threatened. There is no unpaid tax deficiency, determination or assessment
currently outstanding against any of the Companies or Subsidiaries for an amount
in excess of $50,000. There are no outstanding agreements or waivers extending
the statute of limitations relating to the assessment of Taxes applicable to any
of the Companies or Subsidiaries.

(c) No claim has ever been made in writing by an authority in a jurisdiction
where any of the Companies or Subsidiaries does not file Tax Returns that such
Company or Subsidiary is or may be subject to taxation by that jurisdiction.

(d) Each of the Companies and the Subsidiaries has withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third party.

(e) None of the Companies or the Subsidiaries (i) has been a member of an
affiliated group (within the meaning of Section 1504(a) of the Code filing a
consolidated federal income Tax Return (other than a group the common parent of
which was Sellers’ Parent) or (ii) has any liability for the Taxes of any person
under Section 1.1502-6 of the United States Treasury Regulation (or any similar
provision of state, local or foreign Tax law), as a transferee or successor, or
by contract.

 

-16-



--------------------------------------------------------------------------------

(f) None of the Companies or the Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code.

(g) There is no contract, agreement, plan or arrangement to which any of the
Companies or the Subsidiaries is a party, including, without limitation, the
provisions of this Agreement, covering any employee or former employee of any of
the Companies or the Subsidiaries, which, individually or collectively, will
give rise to the payment of any amount that would not be deductible pursuant to
Section 280G of the Code or applicable legislation in jurisdictions outside the
United States due to the consummation of the transactions contemplated by this
Agreement.

(h) None of the Companies or the Subsidiaries will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date, (ii) “closing agreement” as described in Section 7121 of
the Code (or any corresponding or similar provision of state, local or foreign
income Tax law) executed on or prior to the Closing Date, (iii) intercompany
transactions or any excess loss account described in the United States Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax law), (iv) installment sale
occurring on or before the Closing Date, or (v) prepaid amount received on or
prior to the Closing Date.

(i) None of the Companies or the Subsidiaries has participated in a “reportable
transaction,” as set forth in Section 1.6011-4(b) of the United States Treasury
Regulations or any transaction that is the same as or substantially similar to
one of the types of transactions that the Internal Revenue Service has
determined to be a tax avoidance transaction and identified by notice,
regulation, or other form of published guidance as a “listed transaction,” as
set forth in Section 1.6011-4(b)(2) of the United States Treasury Regulations.

(j) Sellers have delivered or made available to Buyer correct and complete
copies of all Income Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by any of the Companies or the
Subsidiaries filed or received since January 1, 2004.

(k) For purposes of this Agreement:

(i) “Code” means the Internal Revenue Code of 1986, as amended;

(ii) “Tax” means any federal, state, provincial, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, escheat, stamp,
occupation, premium, windfall profits, environmental, customs duty, capital
stock, franchise, profits, withholding, social security, unemployment, workers’
compensation, disability, real property, personal property, sales, use,

 

-17-



--------------------------------------------------------------------------------

transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not; and

(iii) “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

3.13 ERISA and Related Matters.

(a) Section 3.13(a) of the Disclosure Schedule lists all deferred compensation,
pension, profit-sharing, and retirement plans, and all bonus, welfare, severance
pay, and other “employee benefit plans” (as defined in Section 3(3) of ERISA) in
respect of or applicable to the U.S. Employees (as hereinafter defined), fringe
benefit or stock option plans, including individual contracts, employee
agreements, programs, or arrangements in respect of or applicable to the U.S.
Employees, providing the same or similar benefits, whether or not written, which
are participated in, or maintained by any of the Companies or Subsidiaries or
with respect to which contributions are made or obligations assumed by any of
the Companies or Subsidiaries in respect of any of the Companies or Subsidiaries
(including , notwithstanding the reference to U.S. Employees above, health, life
insurance, and other benefit plans maintained for former employees, retirees,
independent contractors or directors) or with respect to which the Companies or
Subsidiaries may have any liability. Said plans or other arrangements are
sometimes individually referred to in this Agreement as a “Company U.S. Benefit
Plan” and sometimes collectively referred to in this Agreement the “Company U.S.
Benefit Plans.” Except as specifically designated a “Company-Sponsored Plan” on
Section 3.13(a) of the Disclosure Schedule, each Company U.S. Benefit Plan is
sponsored solely by Sellers.

(b) The Companies and the Subsidiaries have fulfilled their respective
obligations, to the extent applicable, under the minimum funding requirements of
Section 302 of ERISA and Section 412 of the Code, with respect to each Company
U.S. Benefit Plan, all contributions and payments to or with respect to each
Company U.S. Benefit Plan required to be made prior to the Closing Date have
been made (or will be made prior to the Closing Date), and all contributions and
payments to or with respect to each Company U.S. Benefit Plan for all periods
ending on or prior to the Closing Date that are not required to be made prior to
the Closing Date have been properly accrued. There are no unfunded liabilities
with respect to any Company U.S. Benefit Plan. Each Company U.S. Benefit Plan is
in substantial compliance with, and has been administered in all material
respects consistent with its terms, the presently applicable provisions of
ERISA, the Code, and state law including but not limited to the satisfaction of
all applicable reporting and disclosure requirements under the Code, ERISA, and
state law.

(c) Except as set forth in Section 3.13(c) of the Disclosure Schedule, no
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Code, has occurred in respect of any such Company U.S. Benefit Plan that
could result in liability to the Companies or the Subsidiaries in excess of
$50,000, and no civil or criminal action brought pursuant to Part 5 of Title I
or ERISA or other investigation,

 

-18-



--------------------------------------------------------------------------------

audit, inquiry or claim (other than routine claims for benefits by participants)
is pending or, to the knowledge of the Sellers, is threatened in writing or
orally against any fiduciary of any such plan or otherwise related to any such
plan.

(d) None of the Companies, the Subsidiaries or any Person that, at any relevant
time, is treated as a single employer with any of the Companies or Subsidiaries
pursuant to Section 414(b), (c), (m), or (o) of the Code (an “ERISA Affiliate”)
currently maintains or contributes to any employee benefit plan that is subject
to Title IV of ERISA, nor has previously maintained or contributed to any such
plan that has resulted in any liability. Neither the Companies nor the
Subsidiaries have any liability or obligation otherwise related to an ERISA
Affiliate. As of the date hereof, there is no outstanding unpaid minimum funding
waiver within the meaning of Code Section 412(d).

(e) None of the Companies, the Subsidiaries or any ERISA Affiliate maintains, or
has contributed within the past five (5) years to, any multiemployer plan within
the meaning of Sections 3(37) or 4001(a)(3) of ERISA. No such employer currently
has any liability to make withdrawal liability payments to any multiemployer
plan. There is no pending dispute between any such employer and any
multiemployer plan concerning payment of contributions or payment of withdrawal
liability payments. Except as set forth in Section 3.13(e) of the Disclosure
Schedule, none of the Companies, the Subsidiaries or any ERISA Affiliate
provides or has promised to provide post retirement or post employment health,
life or other welfare benefits to any current or former employee or dependent
thereof (except as may be required by Section 490B of the Code and for which the
covered individual pays the full cost of coverage).

(f) The Company U.S. Benefit Plans that are intended to be qualified under
Section 401(a) of the Code have received favorable determination letters from
the Internal Revenue Service to the effect that such plans are so qualified and
the plans and the trusts related thereto are exempt from federal income taxes
under Sections 401(a) and 501(a), respectively, of the Code, and no event has
occurred and to the knowledge of the Sellers, no condition exists that would
reasonably be expected to adversely affect the qualification of any such plans.

(g) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in any payment becoming due to
any person under any U.S. Company Benefit Plan, increase any benefits otherwise
payable under any such plan or result in the acceleration of time of payment or
vesting of any benefits under any such plan.

(h) The Sellers have made available to Buyer true and complete copies of the
plan documents (including amendments) currently in effect with respect to each
Company U.S. Benefit Plan (or written descriptions of any unwritten Company U.S.
Benefit Plan) and, as applicable, the most recent summary plan description,
determination or opinion letters and any other material correspondence from any
Governmental Entity concerning a Company U.S. Benefit Plan.

 

-19-



--------------------------------------------------------------------------------

(i) Except for state arrangements and the U.K. pension and retirement plans
listed in Section 3.13(i) of the Disclosure Schedule (the “Company U.K. Benefit
Plans”), none of the Companies or the Subsidiaries is a party to or participates
in or contributes to any scheme, superannuation fund, agreement or arrangement
(whether legally enforceable or not and including any ex gratia amounts) for the
provision of any pension, superannuation, retirement, death, incapacity,
sickness, disability, accident or other like benefits for any U.K. Employee or
for the widow, widower, child or dependant of any U.K. Employee.

(j) None of the Companies or the Subsidiaries has given any undertaking or
assurance as to the continuance, introduction, improvement or increase of any
benefit of a kind described in Section 3.13(f) above, or as to the rights of any
U.K. Employee or any widow, widower, child or dependant of any U.K. Employee to
receive such benefits.

(k) None of the Companies or the Subsidiaries has any obligations to facilitate
access to a stakeholder pension scheme under section 3 Welfare Reform and
Pensions Act 1999.

(l) None of the Companies or the Subsidiaries is engaged or involved in any
proceedings which relate to or are in connection with the Company U.K. Benefit
Plans or the benefits thereunder and no such proceedings are pending or, to the
knowledge of the Sellers, threatened.

(m) To the knowledge of the Sellers, any Company U.K. Benefit Plans which are
capable of being registered under Chapter 2 of Part 4 of the Finance Act 2004
are so registered.

(n) To the knowledge of the Sellers, all material contributions and premiums due
and payable by the Companies or the Subsidiaries to the Company U.K. Benefit
Plans and all contributions payable by U.K. Employees who are members of the
Company U.K. Benefit Plans have been paid when due.

For purposes of this Agreement, “ERISA” means the U.S. Employee Retirement
Income Security Act of 1974, as amended from time to time, and any regulations
or published rulings promulgated or issued thereunder and “Code” means the U.S.
Internal Revenue Code of 1986, as amended from time to time, and any regulations
or published ruling promulgated or issued thereunder.

3.14 Labor Matters.

(a) Section 3.14(a) of the Disclosure Schedule sets forth a correct and complete
list, as of the date listed therein, of all employees of the Business (each, an
“Employee” and, collectively, the “Employees”), together with their respective
job titles, dates of hire, and current base salary or hourly rate, subject to
compliance with the Data Protection Act 1998. The Employees based or employed in
the United States are referred to herein as the “U.S. Employees.” The Employees
based or employed in the United Kingdom are referred to herein as the “U.K.
Employees.”

 

-20-



--------------------------------------------------------------------------------

(b) There are no disputes or claims pending or, to the knowledge of the Sellers,
threatened, between any of the Companies or Subsidiaries and any of the
Employees which has resulted, or would reasonably be expected to result in, a
Loss in excess of $50,000.

(c) Standard form contracts for each grade or category of the U.K. Employees
have been disclosed to Buyer prior to the date of this Agreement.

(d) Details of applicable policies, procedures, benefits and entitlements in
respect of the U.K. Employees have been disclosed to Buyer prior to the date
hereof.

(e) To the knowledge of the Sellers, no employee listed in Section 3.14(e) of
the Disclosure Schedule, or group of employees, has any plans to terminate or
materially reduce the scope of employment with the Companies or Subsidiaries.

3.15 Intellectual Property.

(a) As used in this Agreement, “Intellectual Property” means all of the
following in any jurisdiction throughout the world (i) patents, patent
applications and patent disclosures, (ii) trademarks, service marks, trade
dress, trade names, slogans, logos and corporate names and Internet domain
names, together with all goodwill associated with each of the foregoing,
(iii) copyrights and copyrightable works; (iv) registrations and applications
for any of the foregoing, (v) Software, (vi) trade secrets and other
confidential information (including, without limitation, ideas, formulae,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, software development methodologies, software
architectures, technical data, and customer and supplier lists and information),
and (vii) all other intellectual property. “Software” means any and all
(i) computer programs, libraries, firmware and middleware, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, and
(iii) all programmer and user documentation, including user manuals and training
materials, relating to any of the foregoing.

(b) Section 3.15(b) of the Disclosure Schedule sets forth a correct and complete
list of: (i) all patented or registered Intellectual Property and patent
applications or other applications for registrations of Intellectual Property
(including all U.S. federal, state, U.K., European Union and foreign patents,
registrations and applications pertaining thereto) owned by any of the Companies
or Subsidiaries; (ii) material Software owned by any of the Companies or
Subsidiaries ((i) and (ii) collectively, the “Proprietary Intellectual
Property”); and (iii) all patented or registered Intellectual Property, patent
applications and other applications for registrations of Intellectual Property
and Software used by any of the Companies or Subsidiaries pursuant to a license
granted by a third party and material to the operation of the Business as
currently conducted (except for licenses of standard “off the shelf” Software or
Software with annual license or subscription payments per license or
subscription of less than $10,000) (clause (iii), the “Licensed Intellectual
Property”).

 

-21-



--------------------------------------------------------------------------------

(c) The Companies or the Subsidiaries own all right, title and interest in and
to all of the Proprietary Intellectual Property and own all right, title and
interest in and to, or have a right to use, pursuant to a license agreement, the
Licensed Intellectual Property and all other Intellectual Property used in, or
necessary for, the operation of the Business as currently conducted, free and
clear of all Liens other than Permitted Liens (the Proprietary Intellectual
Property, the Licensed Intellectual Property and such other Intellectual
Property, collectively, the “Company Intellectual Property”).

(d) Except as set forth in Section 3.15(d) of the Disclosure Schedule, no claims
are pending or, to the knowledge of the Sellers, threatened against any of the
Companies or Subsidiaries by any Person with respect to the ownership or use of
any of the Company Intellectual Property or challenging or questioning the
validity or enforceability of any of the Company Intellectual Property or any
license or agreement relating to the same.

(e) Except as set forth in Section 3.15(e) of the Disclosure Schedule, the use
by any of the Companies or Subsidiaries of the Company Intellectual Property and
the conduct of the Business do not and, to the Sellers’ knowledge, have not
within the past three (3) years from the Closing Date, infringed,
misappropriated, or otherwise conflicted with any Intellectual Property rights
of any third party. Except as set forth in Section 3.15(e) of the Disclosure
Schedule, the Companies and Subsidiaries have not received within the past three
(3) years from the Closing Date any notices of any infringement,
misappropriation or other conflict with any Intellectual Property of any third
party (including, without limitation, any demand or request that the Companies
or Subsidiaries license any rights from a third party). To the knowledge of the
Sellers, no third party is infringing, misappropriating or otherwise conflicting
with any of the Company Intellectual Property. To the knowledge of the Sellers,
the transactions contemplated by this Agreement will not have an adverse effect
on the Companies’ or the Subsidiaries’ right, title or interest in and to the
Intellectual Property listed in Section 3.15(b) of the Disclosure Schedule and
all of such Intellectual Property shall be owned or available for use by the
Companies and the Subsidiaries on identical terms and conditions immediately
after the Closing.

(f) The Companies and Subsidiaries have taken commercially reasonable actions to
maintain and protect all of the Company Intellectual Property so as not to
materially adversely affect the validity or enforceability thereof (excluding
any and all items of the Company Intellectual Property that the Company and its
Subsidiaries have elected to abandon or to lapse in the Ordinary Course of
Business). Without limiting the generality of the foregoing all current
employees, contractors and consultants of the Company and Subsidiaries who have
participated in the creation or development of any of the Company Intellectual
Property have executed and delivered to the Companies or the Subsidiaries a
valid and enforceable agreement (i) providing for the non-disclosure by such
Person of any confidential information of the Companies and the Subsidiaries,
and (ii) providing for the assignment by such Person to Sellers’ Parent, CPS,
the Companies or Subsidiaries of any Intellectual Property arising out of such
Person’s employment by, engagement by, or contract with Sellers’ Parent, CPS,
the Companies or the Subsidiaries.

 

-22-



--------------------------------------------------------------------------------

(g) Except as set forth in Section 3.15(g) of the Disclosure Schedule, the
collection, use, storage, processing, import, export and disclosure by the
Companies or the Subsidiaries of personally identifiable information or other
protected information relating to individuals are currently, and have been to
the Sellers’ knowledge during the past three (3) years from the Closing Date, in
compliance with all applicable laws, statutes, treaties, ordinances, rules,
regulations, orders, pronouncements having the effect of law or other
requirements of any Governmental Entity relating to data collection, use,
privacy or protection. Except as set forth in Section 3.15(g) of the Disclosure
Schedule, the Companies and the Subsidiaries are presently, and have been to the
Sellers’ knowledge during the past three (3) years from the Closing Date, in
compliance with their respective privacy policies. The transactions contemplated
by this Agreement do not violate any applicable privacy laws or regulations, or
the respective privacy policies of the Companies or the Subsidiaries.

(h) Except as set forth in Section 3.15(h) of the Disclosure Schedule, to the
knowledge of the Sellers, the Companies or the Subsidiaries have not experienced
any incident in which personally identifiable information or other protected
information relating to individuals was stolen or improperly accessed, and the
Companies and the Subsidiaries are not aware of any facts suggesting the
likelihood of the foregoing, including, without limitation, any breach of
security or any notices or complaints from any Person regarding any such
information.

(i) Except as set forth in Section 3.15(i) of the Disclosure Schedule, no
Software is subject to the GNU General Public License or Lesser General Public
License, or any similar license commonly called “open source” license (“Open
Source Software”) (i) requiring or conditioning the distribution of Software
Products on (A) the disclosure, licensing or distribution of any source code for
any portion of Software Products, (B) the licensing of Software Products for the
purpose of making derivative works, or (C) the distribution of Software Products
at no charge, or (ii) otherwise imposing any limitation, restriction or
condition on the right or ability of the Companies or the Subsidiaries to
license or distribute any Software, that is licensed or distributed to any
Person in connection with the Business as currently conducted (“Software
Products”). Section 3.15(i) of the Disclosure Schedule also sets forth a list of
all Open Source Software incorporated into or linked with any of the Software
Products.

(j) Except as set forth in Section 3.15(j) of the Disclosure Schedule, none of
the Companies or Subsidiaries is a party to any agreement with an escrow agent
requiring the deposit of source code to any Software Product and no person
(excluding the Companies, Subsidiaries and Sellers) has accessed or asserted any
right to access the same, including rights of access pursuant to any such escrow
agreement.

(k) Except as set forth in Section 3.15(k) of the Disclosure Schedule, (i) the
Companies and Subsidiaries have not granted any use, indemnities or other rights
to the Software Product to any Person that are materially broader than what is
typically granted in the ordinary course of business by Persons engaged in the
business comparable to the business of the Companies and Subsidiaries, and
(ii) none of the Government Contracts or agreements relating to Software
Products contain or are subject to any federal

 

-23-



--------------------------------------------------------------------------------

acquisition regulation clause or any other similar requirement of Governmental
Entities that, directly or indirectly, provides for unlimited usage or other
rights, or ownership by such Government Entity of work product created by or for
the Companies.

3.16 Brokers, Finders, and Investment Bankers. Other than Wachovia Capital
Markets, LLC and Merrill Lynch & Co. (whose fees and expenses shall be paid by
the Sellers), none of the Sellers, the Companies or the Subsidiaries has engaged
any broker, finder, investment banker, or other intermediary or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees, finders’ fees, or other similar fees in connection with the transactions
contemplated by this Agreement.

3.17 Insurance. The currently-effective insurance policies maintained by the
Company or its Affiliates (the “Policies”) provide adequate insurance coverage
for the assets and operations of the Business consistent with past practice and
are in types and amounts that to the Sellers’ knowledge are reasonable.

3.18 Accounts Receivable. Except as set forth in Section 3.18 of the Disclosure
Schedule, all accounts receivable of the Companies and Subsidiaries are (a) bona
fide receivables incurred in the Ordinary Course of Business; (b) properly
reflected on the Companies and Subsidiaries books and records consistent with
past practice; and (c) not subject to any counterclaim, or a claim for a
chargeback, deduction, credit, set-off or other offset, other than which, as of
the date of this Agreement, have been fully reserved for on the face of the
Interim Balance Sheet. No Person has any encumbrance on any accounts receivable
or any part thereof, and no agreement for deduction, free goods or services,
discount or other deferred price or quantity adjustment has been made by the
Companies and Subsidiaries with respect to any accounts receivable other than in
the Ordinary Course of Business.

3.19 Customers. Section 3.19 of the Disclosure Schedule sets forth a true and
complete list of the names and addresses of the ten (10) largest customers of
the Companies and Subsidiaries (individually, a “Customer” and, collectively,
the “Customers”) by net sales for the fiscal year ended December 31, 2007.
Except as set forth in Section 3.19 of the Disclosure Schedule, no actual
termination or cancellation of the business relationship with any Customer has
occurred or, to the knowledge of the Sellers, has been threatened in writing.

3.20 Affiliate Transactions. Except as set forth in Section 3.20 of the
Disclosure Schedule, other than intercompany services provided to or on the
behalf of the Business by Sellers’ Parent and its Affiliates, none of the
Sellers nor any of their Affiliates is a party to any agreement, contract,
commitment or transaction with either of the Companies or any of the
Subsidiaries or has any interest in any property used by the Companies or the
Subsidiaries, except as expressly contemplated by this Agreement.

3.21 Closing Date. The representations and warranties contained in this
Section 3 shall be true and correct on the Closing Date as though then made and
as though the Closing Date was substituted for the date of this Agreement
throughout such representations and warranties (except in each case with respect
to any representations or warranties made as of a specific date, in which case
such representations and warranties shall be true and correct as of such date,
and except as may otherwise result from any action taken by the Companies or
Subsidiaries following the date

 

-24-



--------------------------------------------------------------------------------

hereof not in violation of Section 5.1 of this Agreement, none of which actions
shall constitute a breach of contract, tort, infringement or violation of law).

Section 4. Representations and Warranties of Buyer.

Buyer hereby represents and warrants to the Sellers, as follows:

4.1 Organization. Buyer is a corporation duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its organization.

4.2 Authorization. Buyer has the corporate power and authority to execute and
deliver this Agreement and each other certificate, agreement, document or
instrument to be executed and delivered by Buyer in connection with the
transactions contemplated by this Agreement (the “Buyer Ancillary Documents”),
and to perform its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the Buyer Ancillary Documents and the performance
by Buyer of its covenants and agreements hereunder and thereunder have been duly
and validly authorized by all necessary corporate action of Buyer. This
Agreement has been, and the Buyer Ancillary Documents shall be as of the Closing
Date, duly executed and delivered by Buyer and do or shall, as the case may be,
constitute the valid and binding agreements of Buyer, enforceable against Buyer
in accordance with their respective terms, except that (a) such enforcement may
be subject to any bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws, now or hereafter in effect, relating to or limiting
creditors’ rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

4.3 Absence of Restrictions and Conflicts. The execution, delivery, and
performance of this Agreement and the Buyer Ancillary Documents, the
consummation of the transactions contemplated by this Agreement and the Buyer
Ancillary Documents, and the fulfillment of and compliance with the terms and
conditions of this Agreement and the Buyer Ancillary Documents do not and will
not (as the case may be) violate or conflict with, constitute a breach of or
default under, or permit the acceleration of any obligation under, (a) any term
or provision of the charter documents or bylaws of Buyer, (b) any contract,
agreement or commitment to which Buyer is bound, or (c) any judgment, decree, or
order of any Governmental Entity to which Buyer is a party. Except for
applicable requirements of the HSR Act and as set forth on Schedule 4.3, no
consent, approval, order, or authorization of, or registration, declaration, or
filing with, any Governmental Entity with respect to Buyer is required in
connection with the execution, delivery, or performance of this Agreement or the
consummation of the transactions contemplated by this Agreement.

4.4 Brokers, Finders, and Investment Bankers. Buyer has not engaged any broker,
finder, investment banker, or other intermediary or incurred any liability for
any investment banking fees, financial advisory fees, brokerage fees, finders’
fees, or other similar fees in connection with the transactions contemplated by
this Agreement.

4.5 Purchase for Investment.

 

-25-



--------------------------------------------------------------------------------

(a) Buyer is acquiring the Shares solely for investment for its own account and
not with the view to, or for resale in connection with, any “distribution” (as
such term is used in Section 2(11) of the U.S. Securities Act of 1933, as
amended (the “Securities Act”)) thereof. Buyer understands that the Shares have
not been registered under the Securities Act or any state or foreign securities
laws by reason of specified exemptions therefrom that depend upon, among other
things, the bona fide nature of its investment intent as expressed herein and as
explicitly acknowledged hereby and that under such laws and applicable
regulations such securities may not be resold without registration under the
Securities Act or under applicable state or foreign law unless an applicable
exemption from registration is available.

(b) Buyer is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.

4.6 Litigation. There is no claim, action, suit, proceeding or governmental
investigation pending or, to the knowledge of Buyer, threatened against Buyer,
by or before Governmental Entity or by any third party which challenges the
validity of this Agreement or which would be reasonably likely to adversely
affect or restrict Buyer’s ability to consummate the transactions contemplated
hereby.

4.7 Availability of Funds. Buyer has received (a) the financing commitment
attached hereto as Exhibit F (the “Debt Commitment Letter”) to provide debt
financing in the amount and on the terms and conditions set forth therein (the
“Debt Financing”), and (b) the Equity Commitment Letter (together with the Debt
Commitment Letter, the “Commitment Letters”, and the financing contemplated by
the Equity Commitment Letter, the “Equity Financing”). Each of the Commitment
Letters is in full force and effect as of the date hereof. None of the
Commitment Letters has been amended or modified prior to the date of this
Agreement, and the obligations of the financing sources to fund the commitments
under the Commitment Letters are not subject to any conditions other than as set
forth in the Commitment Letters.

Section 5. Additional Covenants and Agreements.

5.1 Conduct of the Business. The Sellers agree that, during the period from the
date of this Agreement to the Closing, except as otherwise contemplated by this
Agreement or the Disclosure Schedule or as consented to by Buyer (which consent
shall not be unreasonably withheld, delayed or conditioned), the Sellers shall
cause the Companies and the Subsidiaries:

(a) to conduct the Business in the Ordinary Course of Business;

(b) to use commercially reasonable efforts to (i) retain the services of their
employees, except for attrition of such employees in the Ordinary Course of
Business, and (ii) maintain, preserve and retain relationships with their
suppliers and customers;

(c) not to sell, assign or dispose of, license, encumber, abandon, or permit to
lapse any material tangible or intangible assets (other than licenses of
Software Products to customers in the Ordinary Course of Business) and not to
disclose any confidential information to any third party (other than pursuant to
appropriate confidentiality agreements);

 

-26-



--------------------------------------------------------------------------------

(d) not to amend their charter documents or bylaws;

(e) not to issue, sell, or grant any of its shares or equity interests or any
options, warrants, or rights to purchase or subscribe to, or enter into any
arrangement or contract with respect to the issuance or sale of any of its
shares or equity interests;

(f) not to incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, other than borrowings in the Ordinary Course of
Business or incur any material Liens on any material asset or property;

(g) not to enter into any agreement or arrangement that limits in any material
respect or otherwise restricts in any material respect the conduct of the
Companies’ and Subsidiaries’ business (including limitations or restrictions on
engaging or competing in any line of business, in any location or with any
Person);

(h) to comply with all Company Contracts, material legal requirements and
contractual liabilities applicable to the operations and business of the
Companies and Subsidiaries and pay all applicable Taxes when due and payable;

(i) not make commitments for capital expenditures of greater than $250,000 in
the aggregate which will not be funded prior to the Closing;

(j) not to make any change in employment terms for any of their employees other
than as required by law, terminations for cause or customary salary increases
and adjustments in benefits which in no event will have the effect of increasing
overall compensation by greater than 10%;

(k) except as otherwise required by applicable Laws, not to change any Tax
election, change any annual accounting period, change any accounting method,
file any amended Tax Return, or surrender any right to claim a refund of Taxes;
and

(l) agree to do any of the things described in the preceding clauses (a) through
(k).

5.2 Access to Information.

(a) Between the date of this Agreement and the Closing, the Sellers shall
(i) give Buyer, its prospective lenders and their authorized representatives
reasonable access to all books, records, offices and other facilities and
properties of the Companies and the Subsidiaries; (ii) permit Buyer to make such
inspections thereof as Buyer may reasonably request; and (iii) cause the
officers of the Companies and the Subsidiaries to furnish Buyer with such
financial and operating data and other information with respect to the business
and properties of the Companies and the Subsidiaries as Buyer may from time to
time reasonably request; provided, however, that any such investigation shall be
conducted during normal business hours under the supervision of the Sellers’
personnel and in such a manner as to maintain the confidentiality of this
Agreement and the transactions contemplated hereby and not interfere
unreasonably with the business operations of any of the Sellers, the Companies
or Subsidiaries.

 

-27-



--------------------------------------------------------------------------------

(b) All information concerning any of the Sellers, the Companies or the
Subsidiaries furnished or provided by any of the Sellers, the Companies, or the
Subsidiaries or their representatives to Buyer or its representatives (whether
furnished before or after the date of this Agreement) shall be held subject to
that certain confidentiality agreement by and between Silver Lake Management
Company Sumeru, L.L.C. and Sellers’ Parent, dated December 14, 2007 (the
“Confidentiality Agreement”). Effective as of the Closing, the Confidentiality
Agreement shall terminate and be of no further force or effect. For purposes of
clarification, if this Agreement is terminated for any reason, the
Confidentiality Agreement will remain in effect in accordance with its terms.

5.3 Consents. Each of the parties hereto shall cooperate, and use its reasonable
best efforts, to obtain all licenses, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Entities and other
third parties necessary to consummate the transactions contemplated by this
Agreement. In addition to the foregoing, Buyer agrees to provide such assurances
as to financial capability, resources and creditworthiness as may be reasonably
requested by any third party whose consent or approval is sought in connection
with the transactions contemplated hereby.

5.4 Reasonable Best Efforts. Each of the parties shall cooperate, and use its
reasonable best efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate the transactions contemplated by this
Agreement. Not in limitation of the foregoing, promptly upon execution and
delivery of this Agreement, each of the parties will prepare and file as
promptly as possible, or cause to be prepared and filed, with the appropriate
Governmental Entity, a notification with respect to the transactions
contemplated by this Agreement pursuant to the HSR Act and the filings and
approvals described on Schedule 5.4, supply all information requested by any
such Governmental Entity in connection with the HSR Act notification or such
other laws and cooperate with each other in responding to any such request. Each
of the parties shall cooperate with each other in promptly filing any other
necessary applications, reports or other documents with any Governmental Entity
having jurisdiction with respect to this Agreement and the transactions
contemplated hereby, and in seeking necessary consultation with and prompt
favorable action by such Governmental Entity.

5.5 Fees and Expenses. The Sellers will pay all costs and expenses incurred by
the Sellers, the Companies or the Subsidiaries in connection with the
transactions contemplated by this Agreement (including, without limitation,
attorneys’ and accountants’ fees and expenses). Buyer shall bear all such costs
and expenses incurred by Buyer in connection with the transactions contemplated
by this Agreement (including, without limitation, attorneys’ and accountants’
fees and expenses). Buyer shall be responsible for the filing fees required
under the HSR Act and any other applicable competition, foreign investment or
antitrust laws in connection with the transactions contemplated by this
Agreement. Any obligation in this Agreement on CP UK or any Subsidiary
incorporated in England and Wales (each, a “U.K. Entity”) to make any payment
whatsoever binds such U.K. Entity only to the extent that such U.K. Entity can
pay such costs and expenses under the law of England and Wales (and in
particular, under the Companies Act 1985 (as amended)). To the extent that
English law may prohibit any such payment(s) by such U.K. Entity, the Sellers
shall be responsible for making the

 

-28-



--------------------------------------------------------------------------------

relevant payment with no liability accruing to such U.K. Entity and no reduction
in the net asset value of such U.K. Entity as a result of such payment.

5.6 Confidentiality. The Sellers and Buyer shall mutually coordinate any public
announcements regarding this Agreement or the transactions contemplated by this
Agreement to the financial community, government agencies, employees, or the
general public and neither party shall make any public announcement regarding
this Agreement or the transactions contemplated by this Agreement without the
prior written consent of the other party; provided that no prior consent is
required for a public announcement or other communication required pursuant to
applicable law, including a rule of a listing authority by which either party is
bound by. Buyer and the Sellers shall each cause their respective advisors or
other representatives to comply with this Section 5.6.

5.7 Covenant to Satisfy Conditions. The Sellers will use their reasonable best
efforts to ensure that the conditions set forth in Section 7 hereof are
satisfied, insofar as such matters are within the control of the Sellers, and
Buyer will use its reasonable best efforts to ensure that the conditions set
forth in Section 7 hereof are satisfied, insofar as such matters are within the
control of Buyer. The parties further covenant and agree, with respect to a
threatened or pending preliminary or permanent injunction or other order, decree
or ruling or statute, rule, regulation or executive order that would adversely
affect the ability of the parties hereto to consummate the transactions
contemplated hereby, to use commercially reasonable efforts to prevent or lift
the entry, enactment or promulgation thereof, as the case may be.

5.8 Employees; Employee Benefits.

(a) Except as provided in the Transition Services Agreement, for the period
beginning on the Closing Date and ending on the first (1st) anniversary of the
Closing Date, Buyer shall, or shall cause the Companies or the Subsidiaries to,
provide each U.S. Employee with compensation and benefits that are substantially
comparable in the aggregate to the compensation and benefits provided to each
such Employee as of the date hereof and disclosed to Buyer (excluding
equity-based compensation or benefits, special retention and other similar
bonuses paid or payable with respect to arrangements established to ensure
continuity of employment arising from this transaction), provided that
(i) Buyer, in providing such substantially comparable compensation and benefits,
shall not be required to provide or maintain any particular plan or benefit that
was provided to or maintained for Employees prior to the Closing (and, for the
avoidance of doubt, the Parties agree that the benefits listed in Section 5.8(a)
of the Disclosure Schedule are substantially comparable in the aggregate to the
benefits provided to the U.S. employees as of the date hereof) and (ii) nothing
herein shall be deemed to create anything other than an “at will” employment
relationship between the Buyer, the Companies or the Subsidiaries, on the one
hand, and any U.S. Employee, on the other hand. Buyer shall treat all service
completed by a U.S. Employee with any of the Companies, Subsidiaries or any
Affiliate thereof, and any predecessor thereto, the same as service completed
with Buyer for purposes of waiting periods relating to preexisting conditions
under medical plans, vacations, severance pay, eligibility to participate in,
vesting or payment of benefits under, and eligibility for early retirement or
any subsidized benefit provided for under any employee benefit plan (including,
but not

 

-29-



--------------------------------------------------------------------------------

limited to, in respect of the U.S. Employees, any “employee benefit plan” as
defined in Section 3(3) of ERISA) maintained by Buyer on or after the Closing
Date in which an Employee participates, except for purposes of benefit accruals
and only to the extent (i) such service crediting will not result in duplication
of benefits and (ii) such service was credited under the analogous Company U.S.
Benefit Plans immediately prior to the Closing Date. For purposes of computing
deductible amounts (or like adjustments or limitations on coverage) for the plan
year in which the Closing Date occurs under any employee welfare benefit plan in
respect of the U.S. Employees (including, without limitation, any “employee
welfare benefit plan” as defined in Section 3(l) of ERISA), expenses and claims
recognized during such year for similar purposes under the applicable welfare
benefit plan of any of the Companies, any Subsidiaries or any Affiliate thereof
shall be credited or recognized under the comparable plan maintained after the
Closing Date by Buyer to the extent such crediting will not result in the
duplication of benefits.

(b) After the Closing Date, Buyer shall be responsible for, and shall indemnify
and hold harmless the Sellers and their Affiliates and their officers,
directors, employees, Affiliates and agents and the Seller-employed fiduciaries
of the Company Benefit Plans, from and against, any and all claims, losses,
damages, costs and expenses (including, without limitation, attorneys’ fees and
expenses) and other liabilities and obligations relating to or arising out of
(i) all salaries, bonuses, commissions and vacation entitlements accrued by any
of the Companies or Subsidiaries but unpaid as of the Closing but only to the
extent included in the Final Closing Statement, and (ii) any claims of, or
damages or penalties sought by, any Employee, or any Governmental Entity on
behalf of or concerning any Employee, with respect to any act or failure to act
by Buyer to the extent arising from the employment, discharge, layoff or
termination of any Employee after the Closing Date. Sellers and their Affiliates
shall be responsible for, and shall indemnify and hold harmless Buyer and its
Affiliates and their officers, directors, employees, Affiliates and agents and
the Buyer-employed fiduciaries of any employee benefit plan maintained by Buyer
or the Companies after the Closing Date, from and against, any and all claims,
losses, damages, costs and expenses (including, without limitation, attorneys’
fees and expenses) and other liabilities and obligations relating to or arising
out of any Company U.S. Benefit Plan or any other employee benefit plan,
program, policy, or arrangement at any time sponsored or maintained by Seller or
any ERISA Affiliate (other than a Company-Sponsored Plan as described in
Section 3.13(a)), other than with respect to such plans benefiting U.K.
Employees.

(c) Notwithstanding anything herein to the contrary, any liabilities or
obligations relating to the additional compensation to be paid to certain
employees of the Companies pursuant to those certain retention agreements
executed by any of the Sellers and certain Employees (the “Retention
Agreements”) relating to the potential sale of the Business will be retained by
such Seller. The Sellers agree to perform and discharge their obligations under
the Retention Agreements, and the Sellers shall not amend, waive, modify or
supplement any provision of the Retention Agreements without the prior written
consent of Buyer.

 

-30-



--------------------------------------------------------------------------------

(d) Sellers hereby agree that any current or former U.S. employee of the
Companies or Subsidiaries who, as of the Closing Date, (i) is short-term
disabled or receiving (or in an eligibility waiting or exclusion period for
purposes of receiving) short-term disability benefits and who subsequently
receives (or is in an eligibility waiting or exclusion period for purposes of
receiving) long-term disability benefits related to the same disability event,
or (ii) is receiving (or is in an eligibility waiting or exclusion period for
purposes of receiving) long-term disability benefits, shall become eligible or
continue to be eligible, as applicable, to receive such benefits under a
disability plan of Sellers.

(e) As soon as practicable following the Closing, Buyer or one of its Affiliates
shall have in effect a defined contribution plan that includes a qualified cash
or deferred arrangement within the meaning of Section 401(k) of the Code (the
“Buyer 401(k) Plan”). Sellers shall take all actions necessary or appropriate to
ensure that, under the terms of the 401(k) plan covering U.S. Employees
immediately prior to the Closing (“Seller 401(k) Plan”), each U.S. Employee is
fully vested in and eligible to receive a distribution of their account balance
from the Seller 401(k) Plan as a result of the Closing. Sellers shall take all
actions necessary to permit the rollover in cash (or outstanding loan promissory
notes for participant loans, but not including any shares of Sellers’ stock) of
account balances (including outstanding loans) of U.S. Employees, at the request
of any such Employee, from the Seller 401(k) Plan to the Buyer 401(k) Plan.
Prior to the Closing, Sellers shall take all actions necessary and appropriate
either (i) to transfer sponsorship of the Templar Corporation 401(k) Plan (the
“Templar Plan”) from the Company to the Sellers or one of its Affiliates
effective prior to the Closing or (ii) to terminate the Templar Plan and
distribute all of its assets to the appropriate participants prior to the
Closing, and shall provide evidence of same to Buyer. From and after the
Closing, none of Buyer, the Companies, nor any of their Affiliates shall have
any obligation or liability with respect to the Templar Plan, and the Sellers
shall be solely responsible for, and shall indemnify and hold harmless Buyer,
the Companies and their Affiliates (and the officers, directors and employees
thereof) from and against any and all liabilities, claims, losses, damages,
costs and expenses and obligations relating to the Templar Plan.

(f) The welfare benefit plans sponsored by Sellers shall retain liability and
obligation for all claims incurred under such plans on or prior to the Closing
Date by U.S. Employees, former employees of the Companies or Subsidiaries, and
any dependents and beneficiaries thereof, including claims which are not
submitted until after the Closing Date. For this purpose, a claim is deemed
incurred (i) on the date of the occurrence of death, dismemberment or accident
in the case of claims under life insurance, accidental death and dismemberment
and business travel accident plans, and (ii) on the date on which the service,
treatment, material or supply is provided in the case of claims under medical,
dental, hospital, prescription drug and other plans; provided that a service,
treatment, material or supply provided during hospitalization shall be deemed
incurred on the date the hospitalization commenced.

(g) Nothing in this Section 5.8 or any other provision of this Agreement shall
create any third party beneficiary right in any Employee or former Employee or
be

 

-31-



--------------------------------------------------------------------------------

construed to establish, amend, or modify any benefit or compensation plan,
program, agreement or arrangement, or limit the ability of the Buyer or any of
its Affiliates (including, following the Closing the Companies) to amend, modify
or terminate any benefit plan, program, agreement or arrangement at any time
assumed, established, sponsored or maintained by any of them.

5.9 No Solicitation by Buyer. For a period of two (2) years following the date
hereof, if this Agreement is terminated for any reason pursuant to Section 8,
Buyer shall not, directly or indirectly, (a) hire or employ anyone who was an
employee of the Companies or Subsidiaries as of the date hereof or (b) actively
solicit or induce any such employee of any of the Companies or Subsidiaries to
leave such employment and become an employee, agent or contractor of Buyer or
any of its Affiliates; provided, however, that nothing in this Section 5.9 shall
prohibit (a) the placing of any advertisements for positions to members of the
public generally, such as through newspapers or magazines (including
industry-specific magazines), radio, television or direct mail, or (b) the
recruitment, solicitation or attempt to hire of any individual whose employment
with the Companies or Subsidiaries terminated prior to February 29, 2008;
provided, however, Buyer will not recruit, solicit or hire any individual set
forth in Section 5.9 of the Disclosure Schedule.

5.10 Use of Corporate Names and Trademarks.

(a) The parties acknowledge that the Sellers are retaining all rights with
respect to the name “ChoicePoint” and all derivations thereof (collectively, the
“ChoicePoint Marks”).

(b) Sellers hereby grant to Buyer, the Companies and Subsidiaries a
non-exclusive, worldwide, fully-paid and royalty-free license under any rights
Sellers may have in the ChoicePoint Marks, to use the ChoicePoint Marks: (i) on
exterior signs and other identifiers located on the Companies’ or the
Subsidiaries’ property or premises for a period of ninety (90) days after the
Closing Date; (ii) on the Companies’ and Subsidiaries’ letterhead, envelopes,
invoices, supplies, labels, web site publications and other communications media
of any kind for a period of one hundred and twenty (120) days after the Closing
Date; and (iii) on each Software Product after the Closing Date and until the
general release and distribution of the next version of such Software Product to
customers of the Company and the Subsidiaries. Notwithstanding the foregoing,
Buyer will, at its own expense, cease the use of the ChoicePoint Marks as soon
as reasonably practical and, in any event, within the time frames provided for
in the immediately preceding sentence. Buyer agrees that to the extent the
ChoicePoint Marks are used on any Software Product after the Closing Date, such
Software Product will be of a quality substantially consistent with the quality
of such Software Product distributed by the Companies or Subsidiaries prior to
the Closing Date.

5.11 Retention of Records. Buyer agrees that it will maintain, for at least
seven (7) years or such longer time as may be required by law (the “Retention
Period”), the books, records and documents of the Companies and the Subsidiaries
existing as of the Closing Date. During normal business hours, Buyer shall
afford the Sellers and their respective representatives full access, for
reasonable purposes, to such books, records and documents at all times during
the

 

-32-



--------------------------------------------------------------------------------

Retention Period except where such books, records and documents are related to
or subject to a dispute between the parties (including with respect to
outstanding litigation); provided, however, that nothing herein shall require
either party to disclose any information to the other if such disclosure would
jeopardize any attorney-client or other legal privilege or contravene any
applicable law (it being understood that each party shall cooperate in any
reasonable efforts, at the cost of the requesting party, and requests for
waivers that would enable otherwise required disclosure to the other party to
occur without so jeopardizing privilege or contravening such law, duty or
agreement). Notwithstanding the foregoing, any and all such records may be
destroyed by a party if such destroying party sends to the other party hereto
written notice of its intent to destroy such records, specifying in reasonable
detail the contents of the records to be destroyed; such records may then be
destroyed after the 30th day following such notice unless the other party hereto
notifies the destroying party that such other party desires to obtain possession
of such records, in which event the destroying party shall transfer the records
to such requesting party and such requesting party shall pay all reasonable
expenses of the destroying party in connection therewith.

5.12 Limited Representations and Warranties.

(a) Buyer acknowledges that, except as expressly set forth in this Agreement,
none of the Sellers, the Sellers’ Affiliates, the Companies, the Subsidiaries,
or any other Person has made any representation or warranty, express or implied,
as to the accuracy or completeness of any information regarding any of the
Sellers, the Sellers’ Affiliates, the Companies, the Subsidiaries or the
Business, and further agrees that, except as expressly set forth in this
Agreement, none of the Sellers, the Sellers’ Affiliates, the Companies, the
Subsidiaries or any other Person will be subject to any liability to Buyer or
any other Person resulting from the distribution to Buyer, or Buyer’s use of,
any such information, including, without limitation, any information document or
material made available to Buyer or their representatives in any “data room,”
management presentations or any other form in expectation of the transactions
contemplated by this Agreement.

(b) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION
3, NONE OF THE SELLERS, SELLERS’ AFFILIATES, THE COMPANIES OR THE SUBSIDIARIES
MAKES ANY REPRESENTATION OR WARRANTY EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN
RESPECT OF ANY OF THE COMPANIES OR SUBSIDIARIES OR ANY OF THE ASSETS,
LIABILITIES OR OPERATIONS OF ANY OF THE COMPANIES OR SUBSIDIARIES.

(c) For the avoidance of doubt, nothing in this Section 5.12 shall limit or
impair in any respect Buyer’s rights against Sellers in respect of a claim of
fraud under applicable law.

5.13 Shared Contracts.

(a) With respect to each of the contracts listed on Schedule 5.13 (each, a
“Shared Contract”), subject to Section 5.13(c) and except as specifically
described on Schedule 5.13, Buyer and the Sellers shall use their commercially
reasonable efforts to

 

-33-



--------------------------------------------------------------------------------

arrange for one of the Companies or Subsidiaries to enter into a new contract
with the applicable third party to the Shared Contract, which new contract
contains the terms and conditions applicable to the Business as of the date
hereof with respect to such Shared Contract.

(b) With respect to a Shared Contract, in the event that a new contract is not
entered into on or prior to the Closing Date as set forth in Section 5.13(a),
the Sellers shall, subject to Section 5.13(c), use their commercially reasonable
efforts (i) to provide one of the Companies or Subsidiaries (as applicable), at
the applicable Company’s or Subsidiary’s expense, the applicable benefits under
the Shared Contract; provided that, such expenses shall not materially exceed
those that would have been incurred had a Company or Subsidiary entered into an
agreement directly with the relevant third party on the terms of the relevant
Shared Contract, (ii) to cooperate in a reasonable and lawful arrangement
designed to provide such benefits to one of the Companies or Subsidiaries (as
applicable) and (iii) to enforce at the request of one of the Companies or
Subsidiaries and for the account of such Company or Subsidiary, at the
applicable Company’s or Subsidiary’s expense, any of the rights arising from any
of the Shared Contracts that were to be assigned. To the extent such benefit is
made available and/or such arrangement is created for the benefit of one of the
Companies or Subsidiaries, Buyer shall procure that the applicable Company or
Subsidiary shall pay, perform, and discharge fully all obligations applicable to
the Business under any such agreement and provided that, to the extent that any
Shared Contract is governed by English law, no such benefit shall be assigned to
a Company or a Subsidiary under the preceding provisions of this Section 5.13(b)
unless the corresponding obligations and liabilities under such contract are
validly assumed by it by way of novation or otherwise.

(c) If and to the extent that performance of the obligations set out in Sections
5.13(a) and 5.13(b) would constitute unlawful financial assistance under the
Companies Act 1985 (as amended) in relation to any U.K. Entity, references in
Section 5.13(a) and 5.13(b) to such U.K. Entity shall be deemed to refer instead
to Buyer.

5.14 No Solicitation of Transactions. The Sellers will not, and will cause the
Companies, the Subsidiaries and their respective Affiliates not to, directly or
indirectly, through any officer, director, manager or agent of any of them or
otherwise, initiate, solicit, entertain or encourage (including by way of
furnishing non-public information or assistance), or enter into negotiations or
discussions of any type, directly or indirectly, or enter into a confidentiality
agreement, letter of intent or purchase agreement, merger agreement or other
similar agreement with any Person other than Buyer with respect to a sale of all
or any substantial portion of the assets of any of the Companies or
Subsidiaries, or a merger, consolidation, business combination, sale of all or
any of the capital stock or share capital of any of the Companies or
Subsidiaries, or the liquidation or similar extraordinary transaction with
respect to any of the Companies or Subsidiaries. The Sellers shall immediately
notify Buyer of, and provide Buyer with all relevant details relating to, any
written offer or written proposal made with respect thereto. Sellers represent
that neither they, nor any of their Affiliates, will, by pursuing the
transactions contemplated hereby, violate the terms of any other agreement or
obligations to which they or any such Affiliate is subject.

 

-34-



--------------------------------------------------------------------------------

5.15 Release. The Sellers on their own behalf, and on behalf of their respective
successors, assigns, stockholders, employees, Affiliates, subsidiaries and
agents (the “Seller Parties”) do hereby unconditionally and irrevocably release,
waive and forever discharge, as of the Closing Date, the Companies and the
Subsidiaries (the “Company Released Parties”), from any and all liabilities to
any of the Seller Parties of any kind or nature whatsoever, arising directly or
indirectly from any act, omission, event or transaction occurring (or any
circumstances existing) on or prior to the Closing Date (with the exception of
any obligations of the Company Released Parties pursuant to this Agreement or
any other agreement entered into in connection with this Agreement), including
any and all of the foregoing arising out of or relating to (i) the Sellers’
capacities as current or former stockholders or agents of the Companies and
Subsidiaries, or (ii) any contract, agreement or other arrangement (except this
Agreement or any other agreement entered into in connection with this Agreement)
entered into or established prior to the date hereof, including any
indemnification or contribution agreements (with the effect that any liability
or obligation of the Companies or Subsidiaries under any such contract,
agreement or other arrangement, including any provision purporting to survive
termination of such contract, agreement or other arrangement and without regard
to any notice requirement thereunder, is hereby terminated in its entirety). The
Sellers on their own behalf and on behalf of the other Seller Parties understand
that, other than with respect to obligations of the Company Released Parties
arising under this Agreement or any other agreement entered into in connection
with this Agreement, this is a full and final general release of all liabilities
of any nature whatsoever, whether or not known, suspected or claimed, that could
have been asserted in any legal or equitable proceeding against the Company
Released Parties prior to the Closing Date. In addition, the Sellers on their
own behalf and on behalf of the other Seller Parties do hereby release,
effective as of the Closing, the Company Released Parties from all intercompany
liabilities owing from the Company Released Parties to any of the Seller
Parties, except for those liabilities deriving from this Agreement or any other
agreement entered into in connection with this Agreement or liabilities to the
extent reflected on the Final Closing Statement (which shall be released when
paid).

5.16 Financing Cooperation. The Sellers shall provide, and shall cause the
Companies, Subsidiaries and shall request their respective representatives
(including legal and accounting advisors) to provide, at Buyer’s cost,
commercially reasonable cooperation in connection with the arrangement of any
financing to be obtained by Buyer in connection with the Debt Financing
including (a) participation in meetings, presentations, road shows, due
diligence sessions and sessions with rating agencies; (b) assisting with the
preparation of materials for rating agency presentations, offering documents,
private placement memoranda and bank financing; (c) executing and delivering any
credit, pledge and security documents, other definitive financing documents, or
other certificates, legal opinions or documents as may be reasonably requested
by Buyer (including a certificate of the chief financial officer of the
Companies and Subsidiaries with respect to solvency matters and consents of
accountants for use of their reports in any materials relating to the Debt
Financing) and otherwise reasonably facilitating the pledging of collateral
(provided that no such pledge or security documents shall be effective until the
Closing); (d) furnishing Buyer and its financing sources as promptly as
practicable with financial and other pertinent information regarding the
Companies and Subsidiaries as may be reasonably requested by Buyer so as to
allow Buyer to arrange for the preparation of such reports and resolutions from
the Board of Directors of each U.K. Entity as may be required under Sections 155
to 158 (inclusive) of the UK Companies Act 1985 (UK) with respect to the giving
by any

 

-35-



--------------------------------------------------------------------------------

UK Entity of financial assistance in connection with the Debt Financing;
(d) requesting the auditor (the “Financial Assistance Auditor”) of any UK Entity
referred to in the preceding sub-Section (c) to provide such accountants’
letters and reports as may be required for such purpose, subject to the
provision, to the reasonable satisfaction of such Financial Assistant Auditor,
of comfort regarding the future solvency of the relevant UK Entities; and
(e) such other actions as may be reasonably requested in connection therewith.
The Sellers hereby consent to the use of the Companies’ and Subsidiaries’ logos
in connection with the Financing; provided that such logos are used solely in a
manner that is not intended to nor reasonably likely to harm or disparage the
Companies or Subsidiaries or the reputation or goodwill of the Companies or
Subsidiaries and their marks. Notwithstanding the foregoing, to the extent a
U.K. Entity is required to provide a resolution from its Board of Directors with
respect to the Debt Financing or to the extent such UK Entity or any of its
directors is required to execute any document in connection with the Debt
Financing , such resolutions shall be approved by the Board of Directors of such
U.K. Entity comprised solely of members appointed by the Buyer and no director
appointed by the Sellers shall be obliged to sign any such document for such
purpose.

5.17 Buyer Debt Financing.

(a) Buyer will use commercially reasonable efforts to arrange the Debt Financing
on substantially the terms and conditions set forth in the Debt Commitment
Letter, including (x) satisfying on a timely basis the terms, covenants and
conditions set forth in the Debt Commitment Letter that are within its control;
and (y) entering into definitive agreements with respect thereto on
substantially the terms and conditions set forth in the Debt Commitment Letter
(and/or such other terms and conditions acceptable to Buyer).

(b) Buyer shall keep Sellers reasonably informed with respect to the status of
the Debt Financing and shall give Sellers prompt notice of any material adverse
change with respect to such Debt Financing upon Buyer acquiring actual knowledge
thereof. Without limiting the foregoing, Buyer agrees to notify Sellers
promptly, and in any event within two (2) business days after, if at any time
prior to the Closing Date (i) any financing source that is a party to the Debt
Financing notifies Buyer that such source will not provide financing to Buyer on
the terms set forth therein (and/or such other terms and conditions acceptable
to Buyer), or (ii) for any reason Buyer no longer believes in good faith that it
will be able to obtain all or any portion of Debt Financing on substantially the
terms described in the Debt Commitment Letter or on other terms acceptable to
Buyer.

5.18 Acquisition Agreement. Following the Closing, the Sellers shall no longer
have any rights, title, benefits and interest in, to and under that certain
Acquisition Agreement (the “Acquisition Agreement”) (and to the extent
applicable shall release and relinquish any such rights, title, benefits and
interests), dated as of December 22, 2004, by and among CPS, ChoicePoint UK LLP,
CP UK, i2 Limited and certain shareholders of i2 Limited, other than rights,
title, benefits and interest related to any indemnification claim Sellers or
their Affiliates may have pursuant to such Acquisition Agreement to the extent
related to any damages incurred by Sellers or their Affiliates. For purposes of
clarification, if Buyer makes any indemnification claim against Sellers pursuant
to this Agreement related to damages that are covered by indemnification rights
Sellers have pursuant to the Acquisition Agreement, Sellers retain in full

 

-36-



--------------------------------------------------------------------------------

such indemnification rights pursuant to the Acquisition Agreement; provided,
however, that nothing shall prevent Buyer from pursuing any indemnity claim that
it may have pursuant to the Acquisition Agreement.

5.19 Brazil Guarantee.

(a) After the Closing, Buyer and the Companies and their Subsidiaries, jointly
and severally, shall forever indemnify, defend and hold harmless Sellers and any
of their Affiliates against any Losses that Sellers or any of their Affiliates
suffer, incur or are liable for after the Closing by reason of or arising out of
or in consequence of: (i) any obligations of Sellers pursuant to CPS’s
Performance Guarantee no 172550/08, dated February 6, 2008, to Thales
Communications for the delivery of software and services by i2, Inc. (the
“Brazil Guarantee”) pursuant to that certain Purchase Conditions Agreement,
dated January 22, 2008, by and between i2., Inc. and Thales Communications;
(ii) any claim or demand for payment made on Sellers or any of their Affiliates
with respect to the Brazil Guarantee; or (iii) any action, claim or proceeding
by any Person who is or claims to be entitled to the benefit of or claims to be
entitled to payment, reimbursement or indemnity with respect to the Brazil
Guarantee.

(b) After the Closing, Buyer shall use its reasonable best efforts to cause
itself or one of its Affiliates to be substituted in all respects for the
Sellers and its Affiliates, and for Sellers and their Affiliates to be released,
effective as of the Closing, in respect of all obligations of Sellers and any of
their Affiliates under the Brazil Guarantee.

(c) After the Closing, Buyer and the Companies and their respective Subsidiaries
and Affiliates shall not take any action that increases or has the effect of
increasing Sellers’ or their Affiliates’ obligations under such Brazil Guarantee
beyond the obligations of Sellers or their Affiliates, as the case may be, as in
existence on the Closing Date.

5.20 Intercompany Loan Agreement. Prior to the Closing, Sellers shall take all
action to cause all amounts outstanding pursuant to the Term Loan Agreement,
dated as of January 4, 2005, between CPS and CP UK to be paid in full and cause
such Term Loan Agreement to be terminated.

Section 6. Restrictive Covenants.

6.1 Definitions. For the purposes of this Section:

(a) “Noncompetition Period” means the period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date;

(b) “Nonsolicitation Period” means the period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date;

(c) “Restricted Activities” means the business of both (i) owning and
(ii) selling or licensing to a Target Customer for a Target Purpose: (1) a
product, that in all material respects is the functional equivalent of any one
of the following products: (A) Analyst Notebook, Analyst Workstation, iBridge,
iBase, and iCentral, as currently in

 

-37-



--------------------------------------------------------------------------------

effect (the “Core Products”) or (B) a derivative or successor product to a Core
Product, but only to the extent that it is in all material respects the
functional equivalent of a Core Product (“Successors”); and/or (2) toolsets and
install and maintenance/support services that are associated with one or more
Core Products or Successors, but only to the extent used in connection with one
or more products described in clause (1) above;

(d) “Target Customer” means a government customer for use in law enforcement,
military, homeland security, defense and/or intelligence purposes;

(e) “Target Purposes” means one or more of the following purposes: for law
enforcement, military, homeland security, defense and/or intelligence purposes;
and

(f) “Territory” means anywhere in the world.

6.2 Noncompetition.

(a) Acknowledgment. The Sellers acknowledge that the Companies and the
Subsidiaries conduct the Restricted Activities throughout the Territory and that
to protect adequately the interest of Buyer in the Business and goodwill of the
Companies and the Subsidiaries, it is essential that any noncompetition covenant
with respect thereto cover all Restricted Activities and the entire Territory
for the duration of the Noncompetition Period.

(b) Noncompetition Covenant. Each of the Sellers hereby agrees that it will not
and will cause its Sellers’ Parent, Affiliates and their respective Subsidiaries
not to, during the Noncompetition Period, directly or indirectly, engage or
participate in Restricted Activities in the Territory. Notwithstanding anything
in this Agreement to the contrary, the Sellers, Sellers’ Parent, and their
Affiliates and Subsidiaries may acquire up to an aggregate of five percent
(5%) of any company whose common stock is publicly traded on a national
securities exchange or in the over-the-counter market. Buyer acknowledges that
in the course of acquiring business entities or assets (“Acquired Entities”),
the Sellers may wish to acquire an Acquired Entity that engages in the
Restricted Activities as part of its business activities. Buyer agrees that,
subject to the remaining provisions of this Section 6.2(b), nothing in this
Agreement shall prevent the Sellers, Sellers’ Parent, or their Affiliates and
Subsidiaries from acquiring (and, thereafter, owning and operating) an Acquired
Entity during the Noncompetition Period that engages in the Restricted
Activities in the Territory, provided that the revenues derived from the
Restricted Activities in the Territory by the Acquired Entity do not exceed
thirty percent (30%) of the total revenue of the Acquired Entity during the
twelve month period immediately prior to such acquisition. In the event of an
acquisition permitted by the preceding sentence, the Sellers shall first notify
Buyer in writing and shall then use their commercially reasonable efforts,
subject to a reasonable process and timelines, to sell the business operations
of the Acquired Business related to Restricted Activities in the Territory to a
third party. The Sellers shall notify Buyer in writing when commencing such
process and Buyer shall be provided such information about the business
operations of the Acquired Entity related to Restricted Activities in the
Territory that is initially made available by the Sellers to prospective buyers
of such business

 

-38-



--------------------------------------------------------------------------------

operations. Notwithstanding the foregoing, this Section 6 shall not restrict the
Sellers, Sellers’ Parent, or any of their Affiliates or Subsidiaries from
engaging in any business using technology licensed to them by the Companies or
its Subsidiaries to the extent the use of such technology is permitted pursuant
to the applicable license agreement.

(c) Notwithstanding anything in this Agreement to the contrary, in the event
that Reed Elsevier Group plc or an Affiliate thereof directly or indirectly
acquires Sellers’ Parent, conduct of or continuation of any service category in
the market at Reed Elsevier Group plc or an Affiliate thereof immediately prior
to such acquisition shall not violate any provision of this Agreement.

(d) Notwithstanding anything in this Agreement to the contrary, any portfolio
investment or acquisition by Reed Elsevier Ventures Ltd. (i.e., one in which
Reed Elsevier Ventures Ltd does not individually hold a majority position) in a
privately-held entity that is managed independently from Reed Elsevier shall not
be subject to any restriction or obligation set forth in this Section 6.2.

(e) Notwithstanding anything in this Agreement to the contrary, it shall not be
a violation of this Section 6.2 for Reed Elsevier Group plc or an Affiliate
thereof to acquire an entity that engages in Restricted Activities PROVIDED THAT
(i) within twelve months of the acquisition such entity no longer engages in
such prohibited Restricted Activities as a result of a divestiture or otherwise
or (ii) such acquisition occurs after the third anniversary of the Closing Date.

6.3 Nonsolicitation of Company Employees. Each of the Sellers hereby agree that
it will not and will cause its Sellers’ Parent, Affiliates and their respective
Subsidiaries not to, during the Nonsolicitation Period, directly or indirectly,
recruit or solicit or attempt to hire, recruit or solicit, on behalf of the
Sellers or any other Person, any individual who is an employee of any of the
Companies or Subsidiaries on the Closing Date; provided, however, that nothing
in this Section 6.3 shall prohibit (a) the placing of any advertisements for
positions to members of the public generally, such as through newspapers or
magazines (including industry-specific magazines), radio, television or direct
mail or (b) the recruitment, solicitation or attempt to hire of any individual
whose employment with the Companies or Subsidiaries or their Affiliates
(including Buyer) terminated prior to commencement of employment discussions.

6.4 Severability. If a judicial determination is made that any of the provisions
of this Section 6 constitutes an unreasonable or otherwise unenforceable
restriction against the Sellers, the provisions of this Section 6 shall be
rendered void only to the extent that such judicial determination finds such
provisions to be unreasonable or otherwise unenforceable with respect to the
Sellers. In this regard, the Sellers hereby agree that any judicial authority
construing this Section 6 shall be empowered to sever any portion of the
Territory, any prohibited business activity or any time period from the coverage
of this Section 6, and to apply the provisions of this Section 6 to the
remaining portion of the Territory, the remaining business activities, and the
remaining time period not so severed by such judicial authority.

6.5 Injunctive Relief. The Sellers hereby agree that any remedy at law for any
breach of the provisions contained this Section 6 shall be inadequate and that
Buyer shall be entitled to

 

-39-



--------------------------------------------------------------------------------

seek specific performance and / or injunctive relief or other relief (in order
to enforce or prevent any future violations of the provisions hereof, in each
case without the requirement of posting a bond or proving actual damages) in
addition to any other remedy Buyer might have under this Section 6.

Section 7. Conditions to Obligations of the Parties.

7.1 Conditions to Each Party’s Obligations. The respective obligation of each
party to consummate the transactions contemplated herein is subject to the
satisfaction at or prior to the Closing of the following conditions:

(a) Injunction. There will be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a Governmental Entity of
competent jurisdiction to the effect that the transactions contemplated herein
may not be consummated as provided in this Agreement, no proceeding or lawsuit
will have been commenced by any Governmental Entity for the purpose of obtaining
any such injunction, writ or preliminary restraining order and no written notice
will have been received from any Governmental Entity indicating an intent to
restrain, prevent, materially delay or restructure the transactions contemplated
by this Agreement.

(b) HSR Approvals. The waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have expired
or been terminated.

(c) Other Approvals. All consents and approvals required under the competition,
foreign investment or antitrust laws described on Schedule 7.1(c) shall have
been obtained.

7.2 Conditions to Obligations of the Sellers. The obligations of the Sellers to
consummate the transactions contemplated hereby are further subject to the
satisfaction (or waiver) at or prior to the Closing of the following conditions:

(a) Representations and Warranties. The representations and warranties of Buyer
contained in Section 4 of this Agreement shall be true and correct in all
material respects at the date hereof and, except for representations and
warranties which are as of a specific date, shall be true and correct in all
material respects as of the Closing Date as if made at and as of such time;

(b) Performance of Obligations. Buyer shall have performed in all material
respects its obligations under this Agreement required to be performed by it at
or prior to the Closing pursuant to the terms hereof;

(c) Buyer Certificate. An authorized officer of Buyer shall have executed and
delivered to the Sellers a certificate as to compliance with the conditions set
forth in Sections 7.2(a) and (b); and

(d) Buyer Ancillary Documents. Buyer shall have delivered, or caused to be
delivered, to the Sellers the following:

 

-40-



--------------------------------------------------------------------------------

(i) the Purchase Price;

(ii) the transition services agreement (the “Transition Services Agreement”), in
the form attached as Exhibit G;

(iii) an agreement with respect to the ownership of the iXM product (the “iXM
Agreement”), in the form attached as Exhibit H;

(iv) an agreement or license with respect to the iXV product (the “iXV
Agreement”), in the form attached as Exhibit I; and

(v) an agreement or license with respect to the Analyst’s Notebook product (the
“Master Software License Agreement”), in the form attached as Exhibit J.

7.3 Conditions to Obligations of Buyer. The obligations of Buyer to consummate
the transactions contemplated hereby are further subject to the satisfaction (or
waiver) at or prior to the Closing of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Sellers contained in Section 3 of this Agreement that are qualified by
materiality, Material Adverse Effect or words of similar import shall be true
and correct in all respects and those not so qualified shall be true and correct
in all material respects, in each case, at the date hereof and, except for
representations and warranties which are as of a specific date, as of the
Closing Date as if made at and as of such time and as if the Closing Date were
substituted for the date of this Agreement throughout such representations and
warranties;

(b) Performance of Obligations. The Sellers shall have performed in all material
respects its obligations under this Agreement required to be performed by them
at or prior to the Closing pursuant to the terms hereof;

(c) Sellers’ Certificate. An authorized officer of each of the Sellers shall
have executed and delivered to Buyer a certificate as to compliance with the
conditions set forth in Sections 7.3(a) and (b);

(d) Seller Ancillary Documents. The Sellers shall have delivered, or caused to
be delivered, to Buyer the following:

(i) the documents and instruments described in Section 2.2;

(ii) resignations, effective as of the Closing, from each person holding the
position of a director or officer of any of the Companies or Subsidiaries in
office immediately prior to the Closing;

(iii) the Transition Services Agreement;

(iv) the iXM Agreement;

 

-41-



--------------------------------------------------------------------------------

(v) a certificate dated as of the Closing Date and signed on behalf of each of
the Companies and Subsidiaries by its Secretary, attaching and certifying to the
truth and correctness of: (A) the articles or certificate of incorporation or
applicable formation document for each of the Companies and Subsidiaries,
(B) bylaws or other governing or constituent documents for each of the Companies
and Subsidiaries, and (C) the board and stockholder resolutions adopted in
connection with the transactions contemplated by this Agreement; and

(vi) a certificate stating that each Seller is not a “foreign person” for
purposes of Code Section 1445.

(e) No Material Adverse Effect. Since the date of this Agreement there shall not
have occurred a Material Adverse Effect;

(f) Minimum Cash Balance. The Companies and Subsidiaries shall have cash and
cash equivalents on hand as of the Closing of no less than $3,000,000; and

(g) Audited Financials. The Sellers shall have delivered to Buyer the final
audited balance sheet and related audited annual statement of income of the
Business as of and for the fiscal year ended December 31, 2007, together with
the unqualified auditor’s reports thereon from Deloitte & Touche USA LLP, (the
“Final 2007 Financial Statements”), and such Final 2007 Financial Statements
shall be identical to the Draft 2007 Year-End Financial Statements (except for
adjustments that either are not adverse or, if adverse, are immaterial to the
balance sheet included in the Draft 2007 Year-End Financial Statements and to
the income statement and cash flow statement included in the Draft 2007 Year-End
Financial Statements).

(h) Third Party Consents. Sellers shall have delivered to Buyer all consents of
third parties required in connection with the consummation of the transactions
contemplated by this Agreement and set forth on Schedule 7.3(h).

(i) Auditor’s Report and Comfort Letter. The U.K. Entities shall have received
from the Financial Assistance Auditor (i) a statutory auditor’s report in
compliance with Section 156 of the Companies Act of 1985 (UK) relating to the
giving of financial assistance by the U.K. Entities that states that the
Financial Assistance Auditor has inquired into the state of affairs of the U.K.
Entities and that Financial Assistance Auditor is not aware of anything
indicating that the opinion to be expressed by the directors in the relevant
declaration is unreasonable in all the circumstances and (ii) the Financial
Assistance Auditor’s non-statutory comfort letter to Buyer’s financing sources
relating to the giving of financial assistance by the U.K. Entities; provided
however, that the condition in this Section 7.3(i) shall be deemed satisfied if
there is any material modification to the repayment terms related to the Debt
Financing from the most recent repayment terms provided to the Financial
Assistance Auditor prior to the date hereof, which modification adversely
impacts any repayment obligation of the Buyer related to the Debt Financing
during any period in the 18 months following the Closing Date.

 

-42-



--------------------------------------------------------------------------------

Section 8. Termination.

8.1 Termination. This Agreement may be terminated at any time at or prior to the
Closing:

(a) in writing, by mutual consent of the parties hereto;

(b) by written notice from Buyer to the Sellers if the Sellers, the Companies or
Subsidiaries (i) fail to perform in any material respect any of their respective
agreements contained in this Agreement required to be performed by them on or
prior to the Closing Date or (ii) materially breach any of their representations
and warranties contained in this Agreement, which failure or breach (if capable
of cure) is not cured within ten (10) days after Buyer has notified the Sellers
of Buyer’s intent to terminate this Agreement pursuant to this Section 8.1(b);

(c) by written notice from the Sellers to Buyer, if Buyer (i) fails to perform
in any material respect any of its agreements contained in this Agreement (other
than as provided in Section 5.17 of this Agreement) required to be performed by
it on or prior to the Closing Date (other than with respect to Buyer’s
obligation to consummate the Closing which is the subject of clause (d) below)
or (ii) materially breaches any of its representations and warranties contained
in this Agreement, which failure or breach (if capable of cure) is not cured
within ten (10) days after the Sellers have notified Buyer of the Sellers’
intent to terminate this Agreement pursuant to this Section 8.1(c);

(d) by the Sellers, if by June 30, 2008, (i) Buyer fails to close the
transactions contemplated hereby within ten (10) days after all of the
conditions to Closing in Sections 7.1 and 7.3 have been satisfied (other than
those conditions that specifically by their terms are to be satisfied at
Closing, which shall be able to be satisfied as of such date) and the Closing is
required to take place pursuant to Section 2.1 or (ii) the only conditions set
forth in Article VII which have not been satisfied are not so satisfied as a
result of a material and willful breach by Buyer of its obligations under this
Agreement, and, in each case of clauses (i) and (ii) above, Buyer fails to close
the transactions contemplated hereby within ten (10) days after receipt of
written notice from Sellers of such failure to close; or

(e) by written notice by Buyer or the Sellers, if the Closing has not occurred
on or prior to July 31, 2008 for any reason other than delay and nonperformance
of the party seeking such termination.

8.2 Procedure and Effect of Termination. In the event of the termination of this
Agreement and the abandonment of the transactions contemplated hereby pursuant
to Section 8.1 hereof, written notice thereof shall forthwith be given by the
Sellers, on the one hand, or Buyer, on the other hand, so terminating to the
other party, and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned. If this Agreement is terminated pursuant
to Section 8.1 hereof:

(a) each party shall redeliver all documents, work papers and other materials of
the other parties relating to the transactions contemplated hereby, whether so
obtained

 

-43-



--------------------------------------------------------------------------------

before or after the execution hereof, to the party furnishing the same or, upon
prior written notice to such party, shall destroy all such documents, work
papers and other materials and deliver notice to the party seeking destruction
of such documents that such destruction has been completed, and all confidential
information received by any party hereto with respect to the other party shall
be treated in accordance with the Confidentiality Agreement;

(b) all filings, applications and other submissions made pursuant hereto shall,
at the option of the Sellers, and to the extent practicable, be withdrawn from
the agency or other Person to which made; and

(c) there shall be no liability or obligation hereunder on the part of any of
the Sellers, the Companies, the Subsidiaries, Buyer or any of their respective
directors, officers, employees, Affiliates, controlling Persons, agents or
representatives, except that nothing herein shall relieve any party from any
breach of any covenant or agreement in this Agreement, and except that the
obligations provided for in this Section 8.2 and Sections 5.5, 5.6, and 5.9
hereof and in the Confidentiality Agreement shall survive any such termination.

8.3 Termination Fee.

(a) If this Agreement is validly terminated (i)(A) by the Sellers pursuant to
Section 8.1(c) or Section 8.1(d) or (B) by either party pursuant to
Section 8.1(e) at a time when the Sellers have the right to terminate this
Agreement pursuant to Section 8.1(c) or Section 8.1(d) but have not exercised
such right, and (ii) at the time of such termination Buyer does not have the
right to terminate this Agreement pursuant to Section 8.1(b) (disregarding for
such purpose the 10 day cure period referenced in Section 8.1(b)), then Buyer
shall pay, cause to be paid, or have paid on its behalf an aggregate amount
equal to $5,000,000 (the “Termination Fee”) to the Sellers as promptly as
reasonably practicable (and in any event, within five (5) business days
following such termination) by wire transfer of immediately available funds to
the account designated by the Sellers in writing.

(b) Notwithstanding anything else in this Agreement to the contrary, in the
event that Sellers have the right (A) to terminate this Agreement pursuant to
Section 8.1(c), Section 8.1(d), or Section 8.1(e) and (B) to receive the
Termination Fee pursuant to Section 8.3(a), then (i) exercise of such right and
receipt of the Termination Fee pursuant to Section 8.3(a) shall be Sellers’ sole
and exclusive remedy and (ii) in no event shall Buyer, SLS or any of their
respective stockholders, partners, members, directors, officers, Affiliates or
agents be subject to any liability (other than payment of the Termination Fee)
for any Losses of the Sellers arising from or in connection with this Agreement
or the transactions contemplated hereby (including, but not limited to, any Loss
suffered as a result of (1) the breach of any representation, warranty, covenant
or agreement of Buyer contained in this Agreement, (2) the failure of the
Closing to be consummated or (3) any other claim relating to or arising out of
this Agreement or the transactions contemplated hereby).

 

-44-



--------------------------------------------------------------------------------

Section 9. Indemnification.

9.1 Indemnification Obligations of the Sellers. The Sellers shall, jointly and
severally, indemnify, defend, and hold harmless Buyer and its respective
officers, directors, employees and Affiliates (including, after the Closing, the
Companies and Subsidiaries), and each of the heirs, executors, successors, and
assigns of any of the foregoing (collectively, the “Buyer Indemnified Parties”)
from, against, and in respect of any and all Losses (as hereinafter defined)
arising out of or relating to:

(a) any breach or inaccuracy of any representation or warranty (other than the
“Fundamental Representations” defined below) made by the Sellers in Section 3
hereof (but excluding Section 3.12, which is covered in Section 10.7);

(b) any breach or inaccuracy of any representation or warranty made by the
Sellers in Section 3.1, Section 3.2, Section 3.4, or Section 3.16 (the
“Fundamental Representations”)

(c) any breach of any covenant, agreement, or undertaking made by the Sellers in
this Agreement (but excluding Section 10, which is covered in Section 10.7);

(d) any Indebtedness relating to any period prior to Closing and any liabilities
associated with the Distributed Assets, except to the extent set forth as a
liability on the Final Closing Statement or paid off prior to Closing; and

(e) the failure to comply with the FTC Order or the AVC (each as defined in
Section 3.3 of the Disclosure Schedule), in each case to the extent related to
any action taken (or failure to take action) by Sellers’ Parent or any of its
Affiliates (other than, after the Closing Date, the Companies, the Subsidiaries
or any of their Affiliates).

For purposes of this Section 9, “Loss” or “Losses” shall mean any and all
claims, liabilities, obligations, losses, costs, expenses, penalties, fines,
judgments, and damages whenever arising or incurred (including, without
limitation, amounts paid in settlement, costs of investigation, and reasonable
attorneys’ and accountants’ fees and expenses). The Losses described in this
Section 9.1 as to which the Buyer Indemnified Parties are entitled to
indemnification are hereinafter referred to, collectively, as “Buyer Losses.”

9.2 Indemnification Obligations of Buyer. Buyer shall indemnify, defend and hold
harmless the Sellers and their respective officers, directors, employees, and
Affiliates, and each of the heirs, executors, successors, and assigns of any of
the foregoing (collectively, the “Seller Indemnified Parties”) from, against,
and in respect of any and all Losses arising out of or relating to:

(a) any breach or inaccuracy of any representation or warranty made by Buyer in
Section 4;

(b) any breach of any covenant, agreement, or undertaking made by Buyer in this
Agreement; and

 

-45-



--------------------------------------------------------------------------------

(c) the failure to comply with the FTC Order or the AVC (each as defined in
Section 3.3 of the Disclosure Schedule), in each case to the extent related to
any action taken (or failure to take action) by Buyer, the Companies, the
Companies Subsidiaries or any of their respective Affiliates following the
Closing Date.

9.3 Indemnification Procedure.

(a) Promptly after receipt by a Buyer Indemnified Party or a Seller Indemnified
Party (hereinafter referred to as, collectively, an “Indemnified Party”) of
notice by a third party of any claim or the commencement of any action or
proceeding with respect to which such Indemnified Party may be entitled to
receive payment from any other party for any Losses (ignoring, for this purpose,
the Threshold Amount (as hereinafter defined)), such Indemnified Party shall,
within ten (10) days, notify Buyer or Sellers, as the appropriate indemnifying
party or representative thereof (the “Indemnifying Party”), of such claim or of
the commencement of such action or proceeding; provided, however, that the
failure to so notify the Indemnifying Party shall relieve the Indemnifying Party
from liability under this Agreement with respect to such claim only if, and only
to the extent that, such failure to notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of any rights or defenses otherwise
available to the Indemnifying Party with respect to such claim. The Indemnifying
Party shall have the right, upon written notice delivered to the Indemnified
Party within twenty (20) days thereafter, upon agreeing that it shall be fully
responsible for such claim (with no reservation of any rights other than the
right to be subrogated to the rights of the Indemnified Party) to assume the
responsibility and defense of such action or proceeding, including the
engagement of counsel reasonably satisfactory to the Indemnified Party and the
payment of the fees and disbursements of such counsel. In the event, however,
that the Indemnifying Party declines or fails to assume the responsibility and
defense of the action or proceeding and to employ counsel reasonably
satisfactory to the Indemnified Party, in either case within such 20-day period,
then such Indemnified Party may employ counsel to represent or defend it in any
such action or proceeding, and the Indemnifying Party shall pay the reasonable
fees and disbursements of such counsel as incurred; provided, however, that the
Indemnifying Party shall not be required to pay the fees and disbursements of
more than one counsel for all Indemnified Parties in any jurisdiction in any
single action or proceeding. In any action or proceeding with respect to which
indemnification is being sought hereunder, the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such action, shall
have the right to participate in such litigation and to retain its own counsel
at such party’s own expense. The Indemnifying Party or the Indemnified Party, as
the case may be, shall at all times use reasonable efforts to keep the
Indemnifying Party or the Indemnified Party, as the case may be, reasonably
apprised of the status of the defense of any action, the defense of which it is
maintaining, and to cooperate in good faith with each other with respect to the
defense of any such action. The Indemnifying Party will not be entitled to
assume control of the defense of a third-party claim, and will pay the
reasonable fees and expenses of legal counsel retained by the Indemnified Party,
if: (A) the Indemnified Party reasonably believes based on an opinion of counsel
that a conflict of interest exists or would arise which, under applicable
principles of legal ethics, would prohibit a single legal counsel from
representing both the Indemnified Party and the Indemnifying Party in

 

-46-



--------------------------------------------------------------------------------

such third-party claim, other than a conflict which may exist due to the
underlying nature of the duty to indemnify; (B) the Indemnifying Party has
failed or is failing to prosecute or defend such claim, and is provided written
notice of such failure by the Indemnified Party and such failure is not
reasonably cured within fifteen (15) Business Days of receipt of such notice; or
(C) the third party claim involves any allegation of criminal, quasi-criminal,
fraudulent or infringement activity, unfair or deceptive trade practices by the
Indemnified Party or any of its Affiliates.

(b) No Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party, unless
such settlement, compromise, or consent includes an unconditional release of the
Indemnifying Party from all liability arising out of such claim and is not
conditioned upon the payment of any amount by the Indemnifying Party (or for
which indemnification may be sought hereunder), or does not contain or result in
any restriction, interference, or condition that would apply to such
Indemnifying Party or its Affiliates or to the conduct of any of their
respective businesses (whether through injunctive or equitable relief or
otherwise). An Indemnifying Party may not, without the prior written consent of
the Indemnified Party, settle or compromise any claim or consent to the entry of
any judgment with respect to which indemnification is being sought hereunder
unless (i) the Indemnifying Party shall pay or cause to be paid all amounts
arising out of such settlement or judgment concurrently with the effectiveness
thereof; (ii) the terms or effect of the settlement shall not encumber any of
the assets of any Indemnified Party or any Affiliate thereof, or contain or
result in any restriction, interference or condition that would apply to such
Indemnified Party or its Affiliates or to the conduct of any of their respective
businesses; and (iii) the Indemnifying Party shall obtain, as a condition of
such settlement, a complete unconditional release of each Indemnified Party.

(c) In the event an Indemnified Party shall claim a right to payment pursuant to
this Agreement, such Indemnified Party shall send written notice of such claim
to the appropriate Indemnifying Party. Such notice shall specify the basis for
such claim. As promptly as possible after the Indemnified Party has given such
notice, such Indemnified Party and the appropriate Indemnifying Party shall
establish the merits and amount of such claim (by mutual agreement or in
accordance with Section 11.8 hereof) and, within five (5) business days of the
final determination of the merits and amount of such claim, the Indemnifying
Party shall pay to the Indemnified Party immediately available funds in an
amount, if any, equal to such claim as determined hereunder.

9.4 Claims Period. For purposes of this Agreement, a “Claims Period” shall be
the period during which a claim for indemnification may be asserted under this
Agreement by an Indemnified Party, which period shall (a) begin on the Closing
Date and (b) terminate as follows:

(i) with respect to Losses arising under Section 9.1(a) or Section 9.2(a)
hereof, the Claims Period shall terminate on the first (1st) anniversary of the
Closing Date;

 

-47-



--------------------------------------------------------------------------------

(ii) with respect to Losses arising under Section 9.1(c) or Section 9.2(b) for a
breach of any covenant, agreement, or undertaking made in this Agreement that is
to be performed or complied with prior to the Closing Date, the Claims Period
shall terminate on the first (1st) anniversary of the Closing Date; and

(iii) with respect to all other Losses, the Claims Period shall not terminate
until sixty (60) days after expiration of the statute of limitations applicable
to the Indemnified Party’s right to indemnification for such Loss pursuant to
this Agreement.

Notwithstanding the foregoing, if prior to the close of business on the last day
of the applicable Claims Period, an Indemnifying Party shall have been properly
notified of a claim for indemnity hereunder and such claim shall not have been
finally resolved or disposed of at such date, such claim shall continue to
survive and shall remain a basis for indemnity hereunder until such claim is
finally resolved or disposed of in accordance with the terms hereof.

9.5 Threshold Amount; Limitation Amount. Notwithstanding anything to the
contrary set forth herein, the Sellers shall be liable for Buyer Losses arising
under Section 9.1(a) only if a particular Loss, or group or series or related
Losses, exceeds $50,000 and then only to the extent that all such Losses exceed,
in the aggregate, $1,850,000(the “Threshold Amount”), and such liability shall
be only for amounts which, in the aggregate, are in excess of the Threshold
Amount, and in no event shall the aggregate liability of the Sellers under
Section 9.1(a) exceed $13,875,000 (the “Limitation Amount”). Notwithstanding the
foregoing, Losses arising under Section 9.1(b), Section 9.1(c) or Section 9.1(d)
or pursuant to any matter constituting fraud under applicable law by the Sellers
shall not be subject to the Threshold Amount or the Limitation Amount.

9.6 Limitations on Indemnification. Notwithstanding anything contained herein to
the contrary:

(a) The amount of Losses to which an Indemnified Party may be entitled to be
indemnified against and reimbursed for under this Section 9 shall be (i) reduced
by any indemnity or other recovery under any contract between an Indemnified
Party and any third party, (ii) reduced by any insurance proceeds received by an
Indemnified Party with respect to such Losses, and (iii) reduced by the amount
of any tax benefits actually realized by an Indemnified Party as a result of
such Losses with respect to the taxable year in which such Losses were incurred.
The parties shall cooperate with each other with respect to making claims under
any contracts between the Companies and/or Subsidiaries and any third parties,
which contracts provide indemnification or similar rights for the benefit of the
Companies and/or Subsidiaries. Such cooperation shall include making all
reasonable claims and demands against any such third parties and pursuing such
claims and demands in a commercially reasonable and timely manner.

(b) If the Indemnifying Party makes any payment under this Section 9 with
respect to any Losses, the Indemnifying Party shall be subrogated, to the extent
of such payment, to the rights of the Indemnified Party against any insurer or
other party with

 

-48-



--------------------------------------------------------------------------------

respect to such Losses, and the Indemnified Party shall assign to the
Indemnifying Party any and all rights with respect to which and to the extent to
which indemnification shall have been sought or made under this Agreement, and
the Indemnified Party shall not take any action which directly or indirectly
would affect such claims that the Indemnifying Party may have with respect
thereto and shall cooperate fully with the Indemnified Party in pursuing such
claims.

(c) Attorney, consultant, and other professional fees and disbursements incurred
by an Indemnified Party in connection with this Section 9 shall be reasonable
and based only on time actually spent which shall be charged at no more than
such professional’s standard hourly rate.

9.7 Exclusive Remedy. Except (a) as provided in Section 6 or Section 10, (b) for
fraud under applicable law, and (c) remedies available under the Transition
Services Agreement with respect to the subject matter thereof, following the
Closing, the indemnification provisions of this Section 9 shall be the exclusive
remedy of the parties hereto against any other party with respect to matters
arising under or in connection with this Agreement and the transactions
contemplated hereby.

Section 10. Tax Matters.

10.1 Preparation and Filing of Tax Returns. The Sellers will prepare and timely
file, or will cause to be prepared and timely filed, all appropriate Federal,
state, provincial, local and foreign Tax Returns in respect of the Companies and
the Subsidiaries and their respective assets or activities that (a) are required
to be filed on or before the Closing Date or (b) are required to be filed after
the Closing Date and (i) are Consolidated Tax Returns (as hereinafter defined)
or (ii) are with respect to Income Taxes (as hereinafter defined) and are
required to be filed on a separate Tax Return basis for any Tax period ending on
or before the Closing Date. Buyer will prepare or cause to be prepared and will
timely file or cause to be timely filed all other Tax Returns required of Buyer
and its subsidiaries and Affiliates (including the Companies and the
Subsidiaries), or in respect of their assets or activities. Any such Tax Returns
that include periods ending on or before the Closing Date or that include the
activities of the Companies or Subsidiaries prior to the Closing Date will,
insofar as they relate to any of the Companies or Subsidiaries, be on a basis
consistent with the positions taken on the last previous such Tax Returns filed
in respect of such Company or such Subsidiary, except to the extent the Sellers
or Buyer, as the case may be, reasonably conclude(s), and notifies the other
party in writing, that taking such position could cause such Company or such
Subsidiary to be subject to penalties other than underpayment interest. Without
the prior written consent of the Sellers, not to be unreasonably withheld, none
of Buyer or its Affiliates will file any amended Tax Returns for any periods for
or in respect of any of the Companies or Subsidiaries (or their assets or
activities) with respect to which Buyer is not obligated to prepare or cause to
be prepared the original such Tax Returns pursuant to this Section 10.1. Neither
Buyer nor any its Affiliates will file any election under Section 338(g) or
338(h)(10) of the Code with respect to the transactions contemplated by this
Agreement.

 

-49-



--------------------------------------------------------------------------------

10.2 Payment of Taxes.

(a) The Sellers shall timely pay or cause to be paid (a) all Income Taxes, and
all Taxes shown as due other than Income Taxes, with respect to Tax Returns
which the Sellers are obligated to prepare and file or cause to be prepared and
filed pursuant to Section 10.1 and (b) all Taxes other than Income Taxes due on
or before the Closing Date for which no Tax Return is required to be filed,
except, in each case, to the extent the liability for such Taxes was accrued on
the Final Closing Statement. Buyer shall pay or cause to be paid (a) all Income
Taxes shown as due with respect to Tax Returns which Buyer is obligated to
prepare and file or cause to be prepared and filed pursuant to Section 10.1 and
(b) all Taxes owed by the Companies and the Subsidiaries other than Taxes
described in the preceding sentence of this Section 10.2.

(b) With respect to each Income Tax liability, calculated pursuant to the
provisions of Section 10.7(d), due for a taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the Sellers shall, upon
receipt of a reasonably documented request from Buyer, promptly reimburse Buyer
for the amount of any such Income Tax liability that would have been due for the
Pre-Closing Tax Period (as hereinafter defined) attributable to the Companies
and the Subsidiaries without regard to any estimated payments, deposits or
credits to the extent, if any, such Income Tax liability exceeds the sum of
(i) any estimated payments, deposits or credits made or applied prior to the
Closing Date and (ii) any amount accrued as a liability for such Income Taxes on
the Final Closing Statement.

(c) With respect to UK VAT that is to be accounted for in a Tax Return in
respect of a taxable period that includes (but does not end on) the Closing
Date, the Sellers shall, upon receipt of a reasonably documented request from
Buyer, promptly reimburse Buyer for the amount of any liability to account for
UK VAT (net of any input VAT) to a tax authority in respect of supplies treated
as made, for UK VAT purposes, before the Closing Date to the extent, if any,
(i) such liability exceeds any amount accrued as a liability for UK VAT on the
Final Closing Statement, and (ii) no Company or Subsidiary has received nor is
entitled to receive from any person a payment in respect of that UK VAT which
payment or entitlement has not been taken into account in the Final Closing
Statement.

10.3 Tax Sharing Agreements. On the Closing Date, all Tax sharing agreements and
arrangements between (a) any of the Companies or Subsidiaries, on the one side,
and (b) the Sellers or any of their subsidiaries or Affiliates, on the other
side, will be terminated and have no further effect for any taxable year or
period (whether a past, present or future year or period), and no additional
payments will be made thereunder on or after the Closing Date in respect of a
redetermination of Tax liabilities or otherwise.

10.4 Carryforwards and Carrybacks. Buyer will cause the Companies and the
Subsidiaries to elect, where permitted by law, to carry forward any net
operating loss, net capital loss, charitable contribution or other item arising
after the Closing Date that could, in the absence of such an election, be
carried back to a taxable period of any of the Companies or Subsidiaries ending
on or before the Closing Date in which any of the Companies or Subsidiaries was

 

-50-



--------------------------------------------------------------------------------

included in a Consolidated Tax Return. Buyer, on its own behalf and on behalf of
its Affiliates, hereby waives any right to use or apply any net operating loss,
net capital loss, charitable contribution or other item of any of the Companies
or Subsidiaries for any Tax year ending on any date following the Closing Date
to any period of any of the Companies or Subsidiaries ending on or before the
Closing Date with respect to which any of the Companies or Subsidiaries was
included in a Consolidated Tax Return.

10.5 Refunds. The Sellers will be entitled to retain, or receive prompt payment
from Buyer or any of its subsidiaries or Affiliates (including the Companies and
the Subsidiaries) of any refund or credit arising with respect to any of the
Companies or Subsidiaries (including, refunds and credits arising by reason of
amended Tax Returns filed after the Closing Date or otherwise) relating to
Income Taxes with respect to any Tax period ending on or before the Closing
Date. Buyer, the Companies and the Subsidiaries will be entitled to retain, or
receive prompt payment from the Sellers of, any refund or credit with respect to
Income Taxes with respect to any taxable period beginning after the Closing Date
relating to any of the Companies or Subsidiaries. Buyer and the Sellers will
equitably apportion any refund or credit with respect to Income Taxes with
respect to any Straddle Period in accordance with the principles set forth in
Section 10.7(d).

10.6 Tax Cooperation. Each of Buyer and the Sellers will provide the other party
with such information and records and make such of its representatives available
as may reasonably be requested by such other party in connection with the
preparation of any Tax Return or any audit or other proceeding that relates to
the Companies and the Subsidiaries. Buyer will prepare or cause the Companies to
prepare, within sixty (60) days after the Closing Date, in a manner consistent
with past practice, the Tax work paper preparation package or packages necessary
to enable the Sellers to prepare Tax Returns that the Seller is obligated to
prepare or cause to be prepared pursuant to Section 10.1.

10.7 Tax Indemnification.

(a) The Sellers will, jointly and severally, indemnify, defend and hold Buyer
Indemnified Parties harmless from and against (i) all liability for Income Taxes
of the Companies and the Subsidiaries for any taxable period that ends on or
before the Closing Date and the portion of any Straddle Period ending on the
Closing Date and (ii) all liability for any breach of the Sellers’
representations and warranties contained in Section 3.12 or the Sellers’
covenants contained in this Section 10. Notwithstanding the foregoing, the
Sellers will not indemnify, defend or hold harmless any Buyer Indemnified
Parties from any liability for Taxes (i) attributable to any action outside the
Ordinary Course of Business taken on the Closing Date or after the Closing by
Buyer or any of its subsidiaries or Affiliates (including the Companies) other
than any such action contemplated by this Agreement (a “Buyer Tax Act”) or
(ii) to the extent accrued as a liability for Taxes on the Final Closing
Statement.

(b) Buyer will indemnify, defend and hold the Seller Indemnified Parties
harmless from and against (i) except to the extent Sellers are otherwise
required to indemnify Buyer for such Tax pursuant to Section 10.7(a), all
liability for Taxes of the Companies and the Subsidiaries for any taxable period
ending after the Closing Date and

 

-51-



--------------------------------------------------------------------------------

(ii) all liability for Taxes attributable to a Buyer Tax Act (including without
limitation any election under Section 338(g) or 338(h)(10) of the Code).

(c) The obligations of the parties to indemnify, defend and hold harmless
pursuant to Sections 10.7(a) and 10.7(b) will terminate thirty (30) days
following the expiration of all applicable statutes of limitations (giving
effect to any extensions thereof) or, where applicable, at such time as the
relevant tax authority is otherwise no longer entitled to open an inquiry into,
reopen or amend any relevant Tax Return; provided, however, that such
obligations to indemnify, defend and hold harmless will not terminate with
respect to any individual item as to which an Indemnified Party shall have,
before the expiration of the applicable period, previously made a claim by
delivering a notice (stating in reasonable detail the basis of such claim) to
the applicable Indemnifying Party.

(d) In the case of any Straddle Period:

(i) Income Taxes of the Companies and the Subsidiaries for the portion of any
Straddle Period ending on the Closing Date (the “Pre-Closing Tax Period”) shall
be computed as if such taxable period ended as of the close of business on the
Closing Date; and

(ii) Income Taxes of the Companies and the Subsidiaries for which a Consolidated
Tax Return is filed will be computed as if separate returns had been filed for
the Companies and the Subsidiaries for such Pre-Closing Tax Period and all prior
taxable periods.

(e) Any indemnity payment required to be made pursuant to this Section 10.7 will
be paid within ten (10) days after the Indemnified Party makes written demand
upon the Indemnifying Party, but in no case earlier than five (5) business days
prior to the date on which the relevant Taxes are required to be paid (or would
be required to be paid if no such Taxes are due) to the relevant taxing
authority (including estimated Tax payments).

(f) The limitations described in Section 9.6 (with respect to tax benefits
realized in periods beginning after the Closing Date) shall apply to tax
indemnification under this Section 10.7.

10.8 Tax Contests.

(a) If a claim is made by any taxing authority which, if successful, might
result in an indemnity payment to any member of Buyer Indemnified Parties or the
Seller Indemnified Parties pursuant to Section 10.7, the Indemnified Party will
promptly notify the Indemnifying Party of such claim (a “Tax Claim”); provided,
however, that the failure to give such notice will not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
has actually been prejudiced as a result of such failure.

(b) With respect to any Tax Claim relating to Taxes and relating to a taxable
period ending on or before the Closing Date or to any other taxable period in
which any of the Companies or Subsidiaries joined in filing any Consolidated Tax
Return, the

 

-52-



--------------------------------------------------------------------------------

Sellers will control all proceedings and may make all decisions in connection
with such Tax Claim (including selection of counsel) and, without limiting the
foregoing, may in its sole discretion pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any taxing
authority with respect thereto, and may, in its sole discretion, either pay the
Tax claimed and sue for a refund where applicable law permits such refund suits
or contest the Tax Claim in any permissible manner. Buyer will control all
proceedings and may make all decisions in connection with any Tax Claim other
than a Tax Claim described in the first sentence of this Section 10.8(b) or a
Tax Claim described in Section 10.8(c) (including selection of counsel).

(c) The Sellers and Buyer will jointly control and participate in all
proceedings taken in connection with any Tax Claim relating to Taxes of any of
the Companies or Subsidiaries for any Straddle Period. Neither the Sellers nor
Buyer will settle any such Tax Claim without the prior written consent of the
other (which consent shall not be unreasonably withheld).

(d) Each of Buyer, the Companies, the Subsidiaries and their respective
Affiliates, on the one hand, and the Sellers and their respective Affiliates, on
the other, will cooperate in contesting any Tax Claim, which cooperation will
include the retention and (upon request) the provision to the requesting party
of records and information which are reasonably relevant to such Tax Claim, and
making employees available on a mutually convenient basis to provide additional
information or explanation of any material provided hereunder or to testify at
proceedings relating to such Tax Claim.

10.9 Definitions. As used in this Agreement:

(a) “Consolidated Tax Returns” means Tax Returns which include on a consolidated
basis any of the Companies or Subsidiaries, on the one hand, and the Sellers or
any of their subsidiaries or Affiliates (other than any of the Companies or
Subsidiaries), on the other hand; and

(b) “Income Taxes” means all Taxes based upon, measured by, or calculated with
respect to (i) net income or profits (which, in respect of Taxes levied by any
authority within the United States, shall include any capital gains, minimum
taxes and any Taxes on items of tax preference, but not sales, use, real
property gains, real or personal property, gross or net receipts, transfer or
other similar Taxes and which, in respect of Taxes levied by any authority
within the United Kingdom shall include corporation tax but not value added or
stamp taxes, levies, duties or other similar taxes ) or (ii) multiple bases
(including corporate franchise, doing business or occupation Taxes) if one or
more of the bases upon which such Tax may be based upon, measured by, or
calculated with respect to is described in clause (i) of this definition; and

(c) “UK VAT” means value added tax as charged under the United Kingdom’s Value
Added Tax Act 1994.

10.10 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, and other such Taxes, and all conveyance fees, recording charges
and other fees and charges

 

-53-



--------------------------------------------------------------------------------

(including any penalties and interest) incurred in connection with the transfer
of the Shares to Buyer and the other transactions contemplated by this Agreement
shall be paid by Buyer when due.

Section 11. Miscellaneous.

11.1 Notices. All notices, communications and deliveries hereunder shall be made
in writing signed by the party making the same, shall specify the section
hereunder pursuant to which it is given or being made, and shall be delivered
personally or sent by registered or certified mail or by any express mail or
courier delivery service (with postage and other fees prepaid) as follows:

To Sellers:

ChoicePoint Services Inc.

1000 Alderman Drive

Alpharetta, Georgia 30005

U.S.A.

Attention: General Counsel

with a copy to:

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309

U.S.A.

Attention: Russell B. Richards

To Buyer:

i2 Acquisition Corp.

c/o Silver Lake Sumeru Fund, L.P.

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

U.S.A.

Attention: Hollie Moore

with a copy to:

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

U.S.A.

Attention: Ted Zook

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Such notice shall be
effective upon the date of delivery or

 

-54-



--------------------------------------------------------------------------------

refusal of delivery, if sent by personal delivery, registered, certified, or
express mail, or courier delivery.

11.2 Attachments. All schedules, annexes and exhibits attached hereto are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full in this Agreement.

11.3 Successors in Interest.

(a) None of the parties hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto;
provided, however, that (a) Buyer may, without the consent of Sellers,
(i) assign any of its rights hereunder to any Affiliate of Buyer, (ii) assign
any or all of its rights hereunder as collateral security and (iii) assign its
rights and/or obligations hereunder in connection with any disposition or
transfer of all or any substantial portion of the Companies and Subsidiaries or
its business in any form of transaction; further provided, however, that in the
case of clauses (i), (ii) and (iii) above, no such assignment shall relieve
Buyer of its obligations hereunder and (b) the Sellers shall be entitled
following the Closing, without the obligation to obtain the consent of any other
party, to assign this Agreement or all or any part of its rights hereunder to
any one (1) or more of its Affiliates; provided, however, no such assignment
shall relieve or discharge the Sellers of its obligations hereunder. Any
assignment in violation of this provision shall be void. This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

(b) Anything in this Agreement or any agreement related to this Agreement (any
such related agreement, a “Related Agreement”) to the contrary notwithstanding,
Buyer shall have the right (without the prior written consent of any of
Sellers), at any time, and in its sole discretion, to assign for security
interest purposes any or all of its rights under this Agreement and any Related
Agreement to any lender providing financing to Buyer, any of Buyer’s permitted
assigns, or any Affiliates of Buyer or Buyer’s permitted assigns (Buyer, such
assigns, and such Affiliates, collectively, the “Buyer Parties”) and, upon the
occurrence and during the continuance of any event of default under the
financing agreements between any such lender and any of the Buyer Parties, such
lender may exercise any or all of the rights, interests, and remedies of any of
the Buyer Parties under this Agreement or any Related Agreement.

11.4 Number; Gender; Currency. Whenever the context so requires, the singular
number shall include the plural and the plural shall include the singular, and
the gender of any pronoun shall include the other genders. Unless otherwise
expressly noted to the contrary, all references in this Agreement to “dollars”
or “$” shall mean United States of America dollars. Unless otherwise noted
herein, (a) all amounts required to be paid under this Agreement shall be paid
in U.S. dollars and (b) the British pound/U.S. dollar exchange rate used for
purposes of this Agreement shall be the exchange rate required by GAAP (where
applicable), as of the applicable date, or, otherwise, the then current exchange
rate as of the applicable date as published in The Wall Street Journal.

 

-55-



--------------------------------------------------------------------------------

11.5 Captions. The titles, captions, and table of contents contained in this
Agreement are inserted herein only as a matter of convenience and for reference
and in no way define, limit, extend, or describe the scope of this Agreement or
the intent of any provision hereof. Unless otherwise specified to the contrary,
all references to sections are references to sections of this Agreement and all
references to exhibits, annexes and schedules are references to exhibits,
annexes and schedules to this Agreement.

11.6 Knowledge. “To the knowledge of the Sellers” or any similar phrase
contained in this Agreement shall mean to the actual knowledge of those
individuals listed on Schedule 11.6(a) (and solely for purposes of Section 3.15,
those individuals listed on Schedule 11.6(b)) and the knowledge that any such
individual would have obtained after making a reasonable inquiry.

11.7 Controlling Law; Integration; Amendment. This Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Delaware, U.S.A. without reference to Delaware choice of law rules. This
Agreement supersedes all negotiations, agreements, and understandings among the
parties with respect to the subject matter hereof (except for the
Confidentiality Agreement). This Agreement, together with any agreements entered
into on or subsequent to the Closing Date, constitute the entire agreement among
the parties hereto. This Agreement may not be amended, modified, or supplemented
except by written agreement of Buyer and the Sellers. No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
party hereto by any Governmental Entity by reason of such party or its counsel
having or being deemed to have structured or drafted such provision.

11.8 Submission to Jurisdiction. Each of the parties hereto agrees that any
suit, action or proceeding arising out of or relating to this Agreement, the
Seller Ancillary Documents or the Buyer Ancillary Documents, their subject
matter, the performance by the parties of their respective obligations with
respect to this Agreement, the Seller Ancillary Documents or the Buyer Ancillary
Documents or the claimed breach thereof, whether brought at law or in equity and
whether based in tort, contract or otherwise, or for recognition and enforcement
of any judgment in respect thereof, shall be brought by any of such parties or
any of their respective successors or permitted assigns in any federal or state
court located in Atlanta, Georgia, U.S.A. and each of such parties hereby
submits with regard to any such suit, action or proceeding for itself and in
respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such suit, action or proceeding (a) any claim
that it is not personally subject to the jurisdiction of such courts for any
reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), (c) that the suit, action or proceeding in
any such court is brought in an inconvenient forum, (d) that the venue of such
suit, action or proceeding is improper, (e) that this Agreement, the Seller
Ancillary Documents or the Buyer Ancillary Documents or the subject matter
hereof or thereof may not be enforced in or by such courts or (f) any right to a
trial by jury. Each of the parties hereto irrevocably consents to the

 

-56-



--------------------------------------------------------------------------------

service of process in any such proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to such party’s address for notices under this
Agreement.

11.9 Severability. Any provision hereof which is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by law, the parties hereto waive any
provision of law which renders any such provision prohibited or unenforceable in
any respect.

11.10 Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.

11.11 Enforcement of Certain Rights. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person,
firm or corporation other than the parties hereto, and their successors or
permitted assigns, any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, or result in such person, firm, or corporation being
deemed a third-party beneficiary of this Agreement. Except as hereinafter
provided, the Sellers and Buyer hereby agree that the Sellers and Buyer would
suffer irreparable damage in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached by the Sellers or their Affiliates or Buyer or its
Affiliates, as applicable. Except as hereinafter provided, it is accordingly
agreed that Buyer and the Sellers shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement by the Sellers or Buyer, as
applicable, and to enforce specifically the terms and provisions of this
Agreement without bond or other security being required and without the
necessity of proving the inadequacy of money damages, this being in addition to
any other remedy to which they are entitled at law or in equity. Notwithstanding
the foregoing and subject to Section 8.3, Sellers will not be entitled to an
injunction or injunctions or specific performance to enforce the obligations of
Buyer to effect the Closing pursuant to Section 2.1 in the event Sellers are
entitled to terminate this Agreement and receive a Termination Fee pursuant to
Section 8.3(a) of this Agreement.

[Signatures follow on next page.]

 

-57-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date and year first above written.

 

CHOICEPOINT SERVICES INC. By:  

/s/ David T. Lee

Name:   David T. Lee Title:   Chief Executive Officer CHOICEPOINT GOVERNMENT
SERVICES LLC By:  

/s/ David T. Lee

Name:   David T. Lee Title:   President and Chief Executive Officer CHOICEPOINT
INC., solely for purposes of Section 6 By:  

/s/ David T. Lee

Name:   David T. Lee Title:   Executive Vice President and Chief Business
Officer I2 ACQUISITION CORP. By:  

/s/ Hollie Moore

Name:   Hollie Moore Title:   President and Secretary